Exhibit 10(b)(iii)(a)


EMPLOYMENT AGREEMENT



                    EMPLOYMENT AGREEMENT dated as of January 1, 2000 (the
"Effective Date") between True North Communications Inc., a Delaware corporation
(the "Company"), and David A. Bell (the "Executive").

                    WHEREAS, the Company is a global communications holding
company with ownership interests in subsidiaries, affiliates and joint ventures
that are engaged in the advertising agency business, the multimedia production
business, the business of planning and buying of media time and space and
related businesses (the Company and the subsidiaries, affiliates and joint
ventures in which it from time to time has equity interests are hereinafter
referred to collectively as the "True North Group");

                    WHEREAS, the Executive has previously served the Company as
the President and Chief Executive Officer of Bozell Worldwide, Inc.;

                    WHEREAS, the Executive and Bozell Worldwide Inc.'s direct
parent company, Bozell, Jacobs, Kenyon & Eckhardt, Inc., have entered into an
Employment Agreement dated September 13, 1985 and subsequently amended from time
to time (the "BJK&E Agreement"); and

                    WHEREAS, the Company and the Executive desire to enter into
this Agreement to replace the BJK&E Agreement and to provide for the employment
of the Executive by the Company as its Chairman and Chief Executive Officer,
upon the terms and subject to the conditions set forth herein.

                    NOW, THEREFORE, in consideration of the premises and the
mutual agreements contained herein, the parties hereby agree as follows:

                    1.      Employment.     The Company hereby employs the
Executive and the Executive hereby agrees to be employed by the Company upon the
terms and subject to the conditions contained in this Agreement. The term of
employment of the Executive by the Company pursuant to this Agreement (the
"Employment Period") shall commence on the Effective Date and, unless earlier
terminated, shall end on December 31, 2002; provided that the Employment Period
may be extended by mutual written agreement of the parties.

                    2.      Position and Duties.     The Company shall employ
the Executive during the Employment Period with the title of Chairman and Chief
Executive Officer. The Executive shall also serve as a member of the Company's
Board of Directors (the "Board") (subject to continued election by the Company's
stockholders). The Executive shall report directly to the Board, and he shall
split his time during the Employment Period between Chicago and New York City,
as necessary to carry out his duties and responsibilities. Subject to the
powers, authority and responsibilities vested in the Board and in duly
constituted committees of the Board, the Executive shall have the authority,
duties and responsibilities commensurate with his position and title as the
principal executive officer of the Company and such other duties and
responsibilities (not inconsistent with his position) as are reasonably assigned
to him from time to time by the Board or any committee thereof. During the
Employment Period, the Executive shall perform faithfully and loyally and to the
best of the Executive's abilities his duties hereunder, shall devote his full
business time, attention and efforts to the affairs of the True North Group and
shall use his reasonable best efforts to promote the interests of the Company.
Notwithstanding the foregoing, the Executive may engage in charitable, civic or
community activities, provided that they do not interfere with the performance
of the Executive's duties hereunder, and, with the prior approval of the Board,
may serve as a director of any business corporation; provided that such service
does not violate the terms of any of the covenants contained in Section 8
hereof.

                    3.     Compensation.

                    (a)      Annual Base Salary.   During the Employment Period,
the Company shall pay to the Executive an annual base salary at the rate of
$900,000 per annum in accordance with the Company's regular payroll practices.
The annual base salary shall be reviewed periodically in accordance with
guidelines applicable to the Company's senior executives generally.

                    (b)      Incentive Compensation.   During the Employment
Period, the Executive shall be entitled to participate in the Company's
Executive Compensation Program (and any other incentive compensation program
that may apply generally to senior executives of the Company from time to time),
as such Program applies to similarly situated senior executives and as such
Program may be amended from time to time. As of the Effective Date, the
Executive's targets for annual incentive compensation and stock options are 122%
of base salary and 175% of base salary, respectively.

                    (c)     Other Benefits.   During the Employment Period, the
Executive shall be entitled to participate in the Company's employee benefit
plans and programs and fringe benefits that are generally available to senior
executives of the Company from time to time. All benefits referred to in this
Section 3(c) are hereinafter referred to as the "Employee Benefits."

                    (d)     Expense Reimbursement.   During the Employment
Period, the Company shall reimburse the Executive for all proper expenses
incurred by him in the performance of his duties hereunder in accordance with
the Company's policies and procedures for senior executives.

                    4.     Consulting Period and Benefits.

                    (a)      Commencement.   At the end of the scheduled term of
the Employment Period (as extended, if applicable), if the Executive retires
from the Company or the Company decides not to extend the Employment Period,
then the Executive shall become a consultant to the Company for the five-year
period beginning on the day following the last day of the Employment Period (the
"Consulting Period"). In addition, if the Executive resigns from the Company
prior to the end of the Employment Period (other than upon a "Qualifying
Termination," as defined in Section 5(a) below), then the Consulting Period and
corresponding benefits shall apply, subject to the vesting requirements set
forth in subsection (d) below.

                    (b)      Duties and Responsibilities.   During the
Consulting Period, the Executive shall make himself available, upon reasonable
notice, to perform services for the Company which shall be related to such
projects and matters as the Board or the Chief Executive Officer of the Company
may designate from time to time and which shall be commensurate with the
Executive's years of experience and level of skill. The Executive shall not be
required to devote more than the equivalent of 10 full business days during any
calendar quarter to the performance of such services.

                    (c)     Consulting Benefits.   During the Consulting Period,
the Executive shall be paid an annual cash benefit equal to the vested portion
of 75% of the average of the Executive's annual base salary over the last three
full calendar years of his employment with the Company, with the vested portion
determined in accordance with subsection (d) below. These consulting payments
shall be made no less frequently than monthly, and shall be subject to any
applicable tax withholding and tax reporting requirements. The Company shall
also reimburse the Executive in accordance with the Company's policies and
procedures for all proper expenses incurred by him in the performance of his
duties and responsibilities during the Consulting Period.

                     (d)     Vesting.   The Executive's annual cash benefit
described in subsection (c) above shall vest one-third per year beginning on the
first anniversary of the date the Executive commenced serving as Chief Executive
Officer of the Company, such that the benefit shall vest one-third on each of
April 1, 2000, 2001, and 2002 (subject to the Executive's continued employment
with the Company through those dates).

                    (e)     Termination of Consulting Period.   The Consulting
Period shall terminate prior to the end of the five-year period, and the
benefits described in subsection (c) above shall immediately cease, upon the
occurrence of either of the following: (i) the material failure by the Executive
to perform the reasonably requested duties and responsibilities described in
subsection (b) above (subject to written notice by the Company and a reasonable
opportunity to cure) or (ii) a material breach by the Executive of this
Agreement or other action by the Executive that constitutes "Cause" under
Section 5(b) (subject to written notice by the Company and a reasonable
opportunity to remedy any condition, conduct, action or inaction of the
Executive giving rise to the violation or breach if such violation or breach is
remediable). Notwithstanding the foregoing, if the Executive dies or becomes
permanently disabled (see "Disability" as defined in Section 5(a) below) during
the Consulting Period, then the vested consulting benefits shall continue to be
paid to the Executive or his estate, as applicable, for the remainder of the
five-year Consulting Period. The foregoing shall not be construed as limiting
any other rights or remedies that may be available to the Company upon the
Executive's breach of any provision of this Agreement.

                    5.     Termination of Employment Period.

                    (a)     Qualifying Termination.   For purposes of this
Agreement, "Qualifying Termination" means the occurrence of any of the following
events prior to the expiration of the Employment Period, as extended, if
applicable: (i) termination of the Executive's employment by the Company without
Cause (as defined in subsection (b) below), (ii) termination of the Executive's
employment by the Company on account of the Executive having become unable (as
determined by the Company in good faith) to perform regularly his duties
hereunder by reason of illness or incapacity for a period of more than six
consecutive months (termination for "Disability"), (iii) termination of the
Executive's employment on account of the Executive's death, or (iv) termination
of the Executive's employment by the Executive due to and upon the occurrence,
without the Executive's express written consent, of any of the following events:
(1) the assignment to the Executive of any duties that either (A) are
inconsistent in any material respect with the Executive's position, duties,
responsibilities or status with the Company at the date of this Agreement (or
subsequent hereto if such new position(s), duties, responsibilities or status
are agreed to by the Executive) or (B) result in a material diminution of the
Executive's responsibilities, (2) a material adverse change in the Executive's
reporting responsibilities, titles or offices with the Company, (3) a material
breach of the Company's obligations set forth in this Agreement, (4) a decrease
in the Executive's base salary, or (5) any requirement of the Company that the
location where the Executive is based be materially changed.

For purposes of this Agreement, an isolated, insubstantial and inadvertent
action taken by the Company in good faith and which is remedied by the Company
promptly (the later of 60 days or as soon as reasonably practicable) after
receipt of written notice thereof given by the Executive shall not constitute a
basis for a Qualifying Termination.

                    (b)     Definition of Cause.   The Company may terminate the
Executive's employment immediately for "Cause" if, in the reasonable
determination of the Board or the Compensation Committee of the Board, as set
forth in an action of the Board or such Committee setting forth in reasonable
detail the reasons for such termination, (i) the Executive engages in conduct
that violates significant policies of the Company after the Executive is
notified by the Company that he is engaging in conduct that violates such
policies and that such conduct will be deemed to be Cause; (ii) the Executive
fails to perform the essential functions of his job (except for a failure
resulting from a bona fide illness or incapacity) or fails to carry out the
Board's reasonable directions with respect to material duties after the
Executive is notified by the Company that he is failing to perform these
essential functions or failing to carry out such reasonable directions and that
such conduct will be deemed to be Cause; (iii) the Executive engages in
embezzlement or misappropriation of corporate funds or other acts of fraud,
dishonesty or self-dealing, or commits a felony or any significant violation of
any material statutory or common law duty of loyalty to the Company; or (iv) the
Executive breaches a material provision of this Agreement (including, but not
limited to, the non-compete, non-solicitation, confidentiality, or
non-disparagement provisions in Sections 8 and 9), after the Executive is
notified by the Company that he has breached a material provision of this
Agreement and that such breach will be deemed to be Cause. Prior to any
termination of the Executive for Cause pursuant to clauses (i), (ii) or (iv) of
this Section 5(b), the Company shall give the Executive reasonable opportunity
to remedy any condition, conduct, action or inaction of the Executive giving
rise to the violation or breach of such clause if such violation or breach is
remediable.

                    6.     Consequences of Termination of Employment Period.

                    (a)     Benefits Upon Termination.   If the Employment
Period terminates for any reason, the Executive (or the Executive's executor,
administrator or other legal representative, as the case may be) shall be
entitled to receive the following benefits:


          

          (i)     within 30 days after the amount in question is reasonably
determinable (1) base salary payable through the date of termination of
employment, (2) unpaid annual incentive compensation for the calendar year
immediately preceding the date of such termination, and (3) reimbursement of
proper expenses incurred through the date of such termination;

     

          (ii)     any previously-granted earnings performance units shall be
treated in accordance with the then existing terms of the Company's Earnings
Performance Plan; and

     

          (iii)     participation (by the Executive or the Executive's qualified
dependents, as the case may be) in all other applicable benefit plans or
programs in accordance with the provisions thereof applicable to terminated
employees (or their qualified dependents, as the case may be).


                    (b)     Additional Benefits Upon Qualifying
Termination.   If the Employment Period terminates prior to its scheduled
expiration date, as extended if applicable, for a reason set forth in Section
5(a), the Executive (or the Executive's executor, administrator or other legal
representative, as the case may be) shall be entitled to receive the following
additional benefits:


    

          (i)      within 30 days after the amount in question is reasonably
determinable, annual incentive compensation for the calendar year in which such
termination shall have occurred, prorated through the date of such termination
based on actual results of operations for such full calendar year; and

     

          (ii)     if the Qualifying Termination is for any reason other than
death or Disability:

           

  (1)

each stock option granted to the Executive by the Company on or after the
Effective Date then held by the Executive shall on the date of such termination
be 100% vested;

       

  (2)

for a period of three years commencing on the day immediately following the date
of termination of the employment of the Executive (the "Severance Period"), the
Executive shall be entitled to receive (A) base salary, at the rate payable as
of the date of such termination, payable in accordance with the Company's normal
payroll policies and (B) within 30 days after the amount in question is
reasonably determinable, annual incentive compensation at the higher of (x) the
rate payable to the Executive for the calendar year in which such termination
shall have occurred or (y) the average of the rates payable to the Executive for
the three calendar years (or if the Executive shall have participated in the
Company's Executive Compensation Program for fewer than three calendar years,
for such lesser number of calendar years) immediately preceding the year in
which such termination shall have occurred;

       

  (3)

during the Severance Period, the Executive shall be entitled to participate in
life insurance, medical and dental benefits on terms no less favorable than on
the termination date, subject to legal restrictions and to modifications of
general application to all similarly situated employees; and

       

  (4)

for a period of two years beginning on the day immediately following the
conclusion of the Severance Period, the Executive shall receive the annual
Consulting Period benefit described in Section 4(c) above, with all vesting
requirements deemed to be satisfied;

       

          (iii)     if the Qualifying Termination is due to the Executive's
Disability, for the five-year period beginning on the day immediately following
the effective date of the Executive's termination of employment, the Executive
shall receive the then vested portion of the annual Consulting Period benefit
described in Section 4(c) above; and

     

          (iv)     each stock option granted to the Executive by the Company on
or after the Effective Date then held by the Executive shall be exercisable to
the extent it is vested at the date of termination by the Executive or the
Executive's executor, administrator or other legal representative, as the case
may be, for up to three years after the date of termination, but in no case
beyond a date 10 years following the date of grant of such option.


                    7.     Federal and State Withholding.   The Company shall
deduct from the amounts payable to the Executive pursuant to this Agreement the
amount of all required federal and state withholding taxes in accordance with
the Executive's Form W-4 on file with the Company and all applicable social
security and Medicare taxes.

                    8.     Noncompetition; Nonsolicitation; Confidentiality.

                    (a)     Covenant Not to Compete.   Except with the prior
written consent of the Board, during the Employment Period (including the
remaining scheduled term of the Employment Period following the Executive's
resignation or termination for "Cause"), any Severance Period and any Consulting
Period (including the period during which consulting benefits are paid in
accordance with Section 6(b)(ii) or (iii) above):


     

          (i)     the Executive shall not engage in any activities, whether as
employer, proprietor, partner, stockholder (other than the holder of less than
5% of the stock of a corporation the securities of which are traded on a
national securities exchange or in the over-the-counter market), director,
officer, employee or otherwise, in competition with (1) the businesses conducted
at the date hereof by the True North Group or (2) any business in which the True
North Group is substantially engaged at any time during the Employment Period;

     

   

          (ii)     the Executive shall not solicit, directly or indirectly, any
customer, client or other business relationship of the businesses conducted by
the True North Group as of the date hereof or of any business in which the True
North Group is substantially engaged at any time during the Employment Period;
and

     

          (iii)     the Executive shall not induce or attempt to persuade any
employee of the True North Group to terminate the employee's employment
relationship with the True North Group.


                    (b)     Confidential Information and Trade Secrets.   The
Executive shall not, at any time during the Employment Period or thereafter,
make use of any bidding information (or computer programs thereof) of the True
North Group, nor divulge any trade secrets or other confidential information of
the True North Group, except to the extent that such information becomes a
matter of public record, is published in a newspaper, magazine or other
periodical available to the general public or as the Company may so authorize in
writing; and when the Executive shall cease to be employed by the Company, the
Executive shall surrender to the Company all records and other documents
obtained by him or entrusted to him during the course of his employment
hereunder (together with all copies thereof) which pertain specifically to any
of the businesses covered by the covenants in Section 8(a)(i) or which were paid
for by the True North Group; provided, however, that the Executive may retain
copies of such documents as necessary for the Executive's personal records for
federal income tax purposes.

                    (c)     Scope of Covenants; Remedies.   The following
provisions shall apply to the covenants of the Executive contained in this
Section:


 

          (i)     the covenants set forth in Sections 8(a)(i) and 8(a)(ii) shall
apply within all territories in which the True North Group is actively engaged
in the conduct of business during the Employment Period, including, without
limitation, the territories in which customers are then being solicited;

     

          (ii)     each party intends and agrees that if in any action before
any court or agency legally empowered to enforce the covenants contained in
Sections 8(a) and 8(b) any term, restriction, covenant or promise contained
therein is found to be unreasonable and accordingly unenforceable, then such
term, restriction, covenant or promise shall be deemed modified to the extent
necessary to make it enforceable by such court or agency; and

     

          (iii)     the covenants contained in Sections 8(a) and 8(b) shall
survive the conclusion of the Executive's employment by the Company.


                    9.     Nondisparagement; Cooperation.   (a) The Executive
shall not, at any time during his employment with the Company or thereafter,
make any public or private statement to the news media, to any True North Group
competitor or client, or to any other individual or entity, if such statement
would disparage any of the True North Group, any of their respective businesses
or any director or officer of any of them or such businesses or would have a
deleterious effect upon the interests of any of such businesses or the
stockholders or other owners of any of them; provided, however, that the
Executive shall not be in breach of this restriction if such statements consist
solely of (i) private statements made to any officers, directors or employees of
any of the True North Group by the Executive in the course of carrying out his
duties pursuant to this Agreement or, to the extent applicable, his duties as a
director or officer, or (ii) private statements made to persons other than
clients or competitors of any of the True North Group (or their representatives)
or members of the press or the financial community that do not have a material
adverse effect upon any of the True North Group; and provided further that
nothing contained in this Section 9(a) or in any other provision of this
Agreement shall preclude the Executive from making any statement in good faith
that is required by law, regulation or order of any court or regulatory
commission, department or agency.

                    (b)     The Company shall not, at any time during the
Executive's employment with the Company or thereafter, authorize any person to
make, nor shall the Company condone the making of, any statement, publicly or
privately, which would disparage the Executive; provided, however, that the
Company shall not be in breach of this restriction if such statements consist
solely of (i) private statements made to any officers, directors or employees of
the True North Group or (ii) private statements made to persons other than
clients or competitors of any of the True North Group (or their representatives)
or members of the press or the financial community that do not have a material
adverse effect upon the Executive; and provided further that nothing contained
in this Section 9(b) or in any other provision of this Agreement shall preclude
any officer, director, employee, agent or other representative of any of the
True North Group from making any statement in good faith which is required by
any law, regulation or order of any court or regulatory commission, department
or agency.

                    10.     Enforcement.   The parties hereto agree that the
Company would be damaged irreparably in the event that any provision of Section
8 or 9 of this Agreement were not performed in accordance with its terms or were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach. Accordingly, the Company and its successors or
permitted assigns shall be entitled, in addition to other rights and remedies
existing in their favor, to an injunction or injunctions to prevent any breach
or threatened breach of any of such provisions and to enforce such provisions
specifically (without posting a bond or other security). Each of the parties
agrees that he or it will submit himself or itself to the personal jurisdiction
of the courts of the State of New York in any action by the other party to
enforce an arbitration award against him or it or to obtain interim injunctive
or other relief pending an arbitration decision.

                    11.     Survival.   Sections 8, 9 and 10 of this Agreement
shall survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination or expiration of the
Employment Period.

                    12.     Arbitration; Certain Costs.   Any dispute or
controversy between the Company and the Executive, whether arising out of or
relating to this Agreement, the breach of this Agreement, or otherwise, shall be
settled by arbitration in New York, New York administered by the American
Arbitration Association in accordance with its Commercial Rules then in effect
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Executive. The Company and the
Executive acknowledge that this Agreement evidences a transaction involving
interstate commerce. Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.

                    13.     Notice.   All notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered or five days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed (a) if to the Executive, to the most recent address then shown on the
employment records of the Company, and if to the Company, to True North
Communications Inc., 101 East Erie Street, Chicago, Illinois 60611-2897,
Attention: General Counsel, or (b) to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

                    14.     Severability.   Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is determined to be
invalid, illegal or unenforceable in any respect under applicable law or rule in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

                    15.     Entire Agreement.   This Agreement constitutes the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes and preempts the BJK&E Agreement and any
other prior understandings, agreements or representations by or between the
parties, written or oral, which may have related in any manner to the subject
matter hereof.

                    16.     Successors and Assigns.   This Agreement shall be
enforceable by the Executive and the Executive's heirs, executors,
administrators and legal representatives, and by the Company and its successors
and permitted assigns. Any successor or permitted assign of the Company shall
assume by instrument delivered to the Executive the liabilities of the Company
hereunder. This Agreement shall not be assigned by the Company other than to a
successor pursuant to a merger, consolidation or transfer of all or
substantially all of the capital stock or assets of the Company.

                    17.     Governing Law.   This Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York without regard to principles of conflict of laws.

                    18.     Amendment and Waiver.   The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and the Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

                    19.     Counterparts.   This Agreement may be executed in
two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.

                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.



    

TRUE NORTH COMMUNICATIONS INC.

             

By:     /s/ Marilyn R. Seymann                          

 

               Marilyn R. Seymann,
               Chairman of the Compensation
               Committee of the Board of Directors

         

EXECUTIVE:

         

           /s/ David A. Bell                                     

 

               David A. Bell



 

Exhibit 10(b)(iii)(b)


EMPLOYMENT AGREEMENT AMENDMENT



               This AMENDMENT to the Employment Agreement dated as of January 1,
2000 between True North Communications Inc., a Delaware corporation (the
"Company"), and David A. Bell (the "Executive") is entered into as of March 1,
2001.

               WHEREAS, the Company and the Executive have entered into the
above-referenced Employment Agreement pursuant to which the Executive currently
serves the Company as its Chairman and Chief Executive Officer, and the Company
and the Executive desire to amend the Employment Agreement as set forth below.

               NOW, THEREFORE, it is agreed that the Employment Agreement is
hereby amended by adding the following new Subsection 6(c):

               "(c)     Termination after a Change in Control.  If the Executive
incurs a Qualifying Termination (other than a Qualifying Termination due to
death or Disability) within two years of the occurrence of a "Change in Control"
under and as defined in the Company's Asset Protection Plan (or a similar
replacement plan providing severance benefits to Company employees after a
change in control), then, if mutually agreed upon between the Executive and the
Company, the benefits payable to the Executive pursuant to Section 6(b)(ii)
above upon such Qualifying Termination, if any, shall be reduced to the extent
necessary to maximize the total after-tax benefit to the Executive, after taking
into account all applicable local, state, and federal income and excise taxes,
including any applicable excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended."

               IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the 12th day of March, 2001, to be effective as of March 1,
2001.




    

TRUE NORTH COMMUNICATIONS INC.

             

By:     /s/ Marilyn R. Seymann                          

 

               Marilyn R. Seymann,
               Chairman of the Compensation
               Committee of the Board of Directors

         

EXECUTIVE:

         

          /s/ David A. Bell                                     

 

               David A. Bell



 

Exhibit 10(b)(iv)(a)


SUPPLEMENTAL AGREEMENT


                                SUPPLEMENTAL AGREEMENT made as of March 26, 2001
by and between The Interpublic Group of Companies, Inc., a corporation of the
State of Delaware (hereinafter referred to as the "Corporation"), and BARRY R.
LINSKY (hereinafter referred to as "Executive").


W I T N E S S E T H;


                                WHEREAS, the Corporation and Executive are
parties to an Employment Agreement made as of January 1, 1991, a Supplemental
Agreement dated as of August 15, 1992, a Supplemental Agreement dated as of
January 1, 1995, a Supplemental Agreement made as of January 1, 1996 and a
Supplemental Agreement dated as of August 1, 1996 (hereinafter collectively
referred to as the "Employment Agreement"); and

                                WHEREAS, the Corporation and Executive desire to
amend the Agreement;

                                NOW, THEREFORE, in consideration of the mutual
promises herein and in the Employment Agreement set forth, the parties hereto,
intending to be legally bound, agree as follows:

                                1.      Section 1.01 of the Employment Agreement
is hereby amended, effective as of March 26, 2001, so as to delete: "and ending
on December 31, 2000" therefrom and substitute "and ending on December 31, 2005"
therefore.

                                2.      Section 2.01 (iii) of the Employment
Agreement is hereby amended, effective as of March 26, 2001, so as to delete:
"Executive's initial position will be Senior Vice President-Planning and
Business Development at Interpublic" therefrom and substitute "Serve as
Executive Vice President" therefore.

                                3.      Except as hereinabove amended, the
Employment Agreement shall continue in full force and effect.

                                4.      This Supplemental Agreement shall be
governed by the laws of the State of New York.

    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

       

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Barry R. Linsky                          

 

               Barry R. Linsky

 

Exhibit 10(b)(vi)(a)


EXECUTIVE SEVERANCE AGREEMENT



                                This AGREEMENT ("Agreement") dated as of October
31, 1997, by and between The Interpublic Group of Companies, Inc.
("Interpublic"), a Delaware corporation (Interpublic and its subsidiaries being
referred to herein collectively as the "Company"), and Nicholas J. Camera (the
"Executive").


W I T N E S S E T H


                                WHEREAS, the Company recognizes the valuable
services that the Executive has rendered thereto and desires to be assured that
the Executive will continue to attend to the business and affairs of the Company
without regard to any potential or actual change of control of Interpublic;

WHEREAS, the Executive is willing to continue to serve the Company but desires
assurance that he will not be materially disadvantaged by a change of control of
Interpublic; and

                                WHEREAS, the Company is willing to accord such
assurance provided that, should the Executive's employment be terminated
consequent to a change of control, he will not for a period thereafter engage in
certain activities that could be detrimental to the Company;

                                NOW, THEREFORE, in consideration of the
Executive's continued service to the Company and the mutual agreements herein
contained, Interpublic and the Executive hereby agree as follows:


ARTICLE I
RIGHT TO PAYMENTS


                                Section 1.1.  Triggering Events.  If Interpublic
undergoes a Change of Control, the Company shall make payments to the Executive
as provided in article II of this Agreement. If, within two years following a
Change of Control, either (a) the Company terminates the Executive other than by
means of a termination for Cause or for death or (b) the Executive resigns for a
Good Reason (either of which events shall constitute a "Qualifying
Termination"), the Company shall make payments to the Executive as provided in
article III hereof.

                                Section 1.2.  Change of Control.  A Change of
Control of Interpublic shall be deemed to have occurred if (a) any person
(within the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the "1934 Act")), other than Interpublic or any of its
majority-controlled subsidiaries, becomes the beneficial owner (within the
meaning of Rule 13d-3 under the 1934 Act) of 30 percent or more of the combined
voting power of Interpublic's then outstanding voting securities; (b) a tender
offer or exchange offer (other than an offer by Interpublic or a
majority-controlled subsidiary), pursuant to which 30 percent or more of the
combined voting power of Interpublic's then outstanding voting securities was
purchased, expires; (c) the stockholders of Interpublic approve an agreement to
merge or consolidate with another corporation (other than a majority-controlled
subsidiary of Interpublic) unless Interpublic's shareholders immediately before
the merger or consolidation are to own more than 70 percent of the combined
voting power of the resulting entity's voting securities; (d) Interpublic's
stockholders approve an agreement (including, without limitation, a plan of
liquidation) to sell or otherwise dispose of all or substantially all of the
business or assets of Interpublic; or (e) during any period of two consecutive
years, individuals who, at the beginning of such period, constituted the Board
of Directors of Interpublic cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by
Interpublic's stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period. However, no Change of Control shall be deemed to have
occurred by reason of any transaction in which the Executive, or a group of
persons or entities with which the Executive acts in concert, acquires, directly
or indirectly, more than 30 percent of the common stock or the business or
assets of Interpublic.

                                Section 1.3.  Termination for
Cause.  Interpublic shall have Cause to terminate the Executive for purposes of
Section 1.1 of this Agreement only if, following the Change of Control, the
Executive (a) engages in conduct that constitutes a felony under the laws of the
United States or a state or country in which he works or resides and that
results or was intended to result, directly or indirectly, in the personal
enrichment of the Executive at the Company's expense; (b) refuses (except by
reason of incapacity due to illness or injury) to make a good faith effort to
substantially perform his duties with the Company on a full-time basis and
continues such refusal for 15 days following receipt of notice from the Company
that his effort is deficient; or (c) deliberately and materially breaches any
agreement between himself and the Company and fails to remedy that breach within
30 days following notification thereof by the Company. If the Company has Cause
to terminate the Executive, it may in fact terminate him for Cause for purposes
of section 1.1 hereof if (a) it notifies the Executive of such Cause, (b) it
gives him reasonable opportunity to appear before a majority of Interpublic's
Board of Directors to respond to the notice of Cause and (c) a majority of the
Board of Directors subsequently votes to terminate him.

                                Section 1.4.  Resignation for Good Reason.  The
Executive shall have a Good Reason for resigning only if (a) the Company fails
to elect the Executive to, or removes him from, any office of the Company,
including without limitation membership on any Board of Directors, that the
Executive held immediately prior to the Change of Control; (b) the Company
reduces the Executive's rate of regular cash and fully vested deferred base
compensation ("Regular Compensation") from that which he earned immediately
prior to the Change of Control or fails to increase it within 12 months
following the Change of Control by (in addition to any increase pursuant to
section 2.2 hereof) at least the average of the rates of increase in his Regular
Compensation during the four consecutive 12-month periods immediately prior to
the Change of Control (or, if fewer, the number of 12-month periods immediately
prior to the Change of Control during which the Executive was continuously
employed by the Company); (c) the Company fails to provide the Executive with
fringe benefits and/or bonus plans, such as stock option, stock purchase,
restricted stock, life insurance, health, accident, disability, incentive,
bonus, pension and profit sharing plans ("Benefit or Bonus Plans"), that, in the
aggregate, (except insofar as the Executive has waived his rights thereunder
pursuant to article II hereof) are as valuable to him as those that he enjoyed
immediately prior to the Change of Control; (d) the Company fails to provide the
Executive with an annual number of paid vacation days at least equal to that to
which he was entitled immediately prior to the Change of Control; (e) the
Company breaches any agreement between it and the Executive (including this
Agreement); (f) without limitation of the foregoing clause (e), the Company
fails to obtain the express assumption of this Agreement by any successor of the
Company as provided in section 6.3 hereof; (g) the Company attempts to terminate
the Executive for Cause without complying with the provisions of section 1.3
hereof; (h) the Company requires the Executive, without his express written
consent, to be based in an office outside of New York City or to travel
substantially more extensively than he did prior to the Change of Control; or
(i) the Executive determines in good faith that the Company has, without his
consent, effected a significant change in his status within, or the nature or
scope of his duties or responsibilities with, the Company that obtained
immediately prior to the Change of Control (including but not limited to,
subjecting the Executive's activities and exercise of authority to greater
immediate supervision than existed prior to the Change of Control); provided,
however, that no event designated in clauses (a) through (i) of this sentence
shall constitute a Good Reason unless the Executive notifies Interpublic that
the Company has committed an action or inaction specified in clauses (a) through
(i) (a "Covered Action") and the Company does not cure such Covered Action
within 30 days after such notice, at which time such Good Reason shall be deemed
to have arisen. Notwithstanding the immediately preceding sentence, no action by
the Company shall give rise to a Good Reason if it results from the Executive's
termination for Cause or death or from the Executive's resignation for other
than a Good Reason, and no action by the Company specified in clauses (a)
through (i) of the preceding sentence shall give rise to a Good Reason if it
results from the Executive's Disability. If the Executive has a Good Reason to
resign, he may in fact resign for a Good Reason for purposes of section 1.1 of
this Agreement by, within 30 days after the Good Reason arises, giving
Interpublic a minimum of 30 and a maximum of 90 days advance notice of the date
of his resignation.

                                Section 1.5.  Disability.  For all purposes of
this Agreement, the term "Disability" shall have the same meaning as that term
has in the Interpublic Long-Term Disability Plan.


ARTICLE II
PAYMENTS UPON A CHANGE OF CONTROL


                                Section 2.1.  Elections by the Executive.  If
the Executive so elects prior to a Change of Control, the Company shall pay him,
within 30 days following the Change of Control, cash amounts in respect of
certain Benefit or Bonus Plans or deferred compensation arrangements designated
in sections 2.2 through 2.4 hereof ("Plan Amounts"). The Executive may make an
election with respect to the Benefit or Bonus Plans or deferred compensation
arrangements covered under any one or more of sections 2.2 through 2.4, but an
election with respect to any such section shall apply to all Plan Amounts that
are specified therein. Each election shall be made by notice to Interpublic on a
form satisfactory to Interpublic and, once made, may be revoked by such notice
on such form at any time prior to a Change of Control. If the Executive elects
to receive payments under a section of this article II, he shall, upon receipt
of such payments, execute a waiver, on a form satisfactory to Interpublic, of
such rights as are indicated in that section. If the Executive does not make an
election under this article with respect to a Benefit or Bonus Plan or deferred
compensation arrangement, his rights to receive payments in respect thereof
shall be governed by the Plan or arrangement itself.

                                Section 2.2.  ESBA.  The Plan Amount in respect
of all Executive Special Benefit Agreements ("ESBA's") between the Executive and
Interpublic shall consist of an amount equal to the present discounted values,
using the Discount Rate designated in section 5.8 hereof as of the date of the
Change of Control, of all payments that the Executive would have been entitled
to receive under the ESBA's if he had terminated employment with the Company on
the day immediately prior to the Change of Control. Upon receipt of the Plan
Amount in respect of the ESBA's, the Executive shall waive any rights that he
may have to payments under the ESBA's. If the Executive makes an election
pursuant to, and executes the waiver required under, this section 2.2, his
Regular Compensation shall be increased as of the date of the Change of Control
at an annual rate equal to the sum of the annual rates of deferred compensation
in lieu of which benefits are provided the Executive under any ESBA the Accrual
Term for which (as defined in the ESBA) includes the date of the Change of
Control.

                                Section 2.3.  MICP.  The Plan Amount in respect
of the Company's Management Incentive Compensation Plans ("MICP") shall consist
of an amount equal to the sum of all amounts awarded to the Executive under, but
deferred pursuant to, the MICP as of the date of the Change of Control and all
amounts equivalent to interest creditable thereon up to the date that the Plan
Amount is paid. Upon receipt of that Plan Amount, the Executive shall waive his
rights to receive any amounts under the MICP that were deferred prior to the
Change of Control and any interest equivalents thereon.

                                Section 2.4.  Deferred Compensation.  The Plan
Amount in respect of deferred compensation (other than amounts referred to in
other sections of this article II) shall be an amount equal to all compensation
from the Company that the Executive has earned and agreed to defer (other than
through the Interpublic Savings Plan pursuant to Section 401(k) of the Internal
Revenue Code (the "Code")) but has not received as of the date of the Change of
Control, together with all amounts equivalent to interest creditable thereon
through the date that the Plan Amount is paid. Upon receipt of this Plan Amount,
the Executive shall waive his rights to receive any deferred compensation that
he earned prior to the date of the Change of Control and any interest
equivalents thereon.

                                Section 2.5.  1986 Stock Incentive Plan.  The
effect of a Change of Control on the rights of the Executive with respect to
options and restricted shares awarded to him under the Interpublic 1986 Stock
Incentive Plan shall be governed by that Plan and not by this Agreement.


ARTICLE III
PAYMENTS UPON QUALIFYING TERMINATION


                                Section 3.1.  Basic Severance Payment.  In the
event that the Executive is subjected to a Qualifying Termination within two
years after a Change of Control, the Company shall pay the Executive within 30
days after the effective date of his Qualifying Termination (his "Termination
Date") a cash amount equal to his Base Amount times the number designated in
Section 5.9 of this Agreement (the "Designated Number"). The Executive's Base
Amount shall equal the average of the Executive's Includable

Compensation for the two whole calendar years immediately preceding the date of
the Change of Control (or, if the Executive was employed by the Company for only
one of those years, his Includable Compensation for that year). The Executive's
Includable Compensation for a calendar year shall consist of (a) the
compensation reported by the Company on the Form W-2 that it filed with the
Internal Revenue Service for that year in respect of the Executive or which
would have been reported on such form but for the fact that Executive's services
were performed outside of the United States, plus (b) any compensation payable
to the Executive during that year the receipt of which was deferred at the
Executive's election or by employment agreement to a subsequent year, minus (c)
any amounts included on the Form W-2 (or which would have been included if
Executive had been employed in the United States) that represented either (i)
amounts in respect of a stock option or restricted stock plan of the Company or
(ii) payments during the year of amounts payable in prior years but deferred at
the Executive's election or by employment agreement to a subsequent year. The
compensation referred to in clause (b) of the immediately preceding sentence
shall include, without limitation, amounts initially payable to the Executive
under the MICP or a Long-Term Performance Incentive Plan in that year but
deferred to a subsequent year, the amount of deferred compensation for the year
in lieu of which benefits are provided the Executive under an ESBA and amounts
of Regular Compensation earned by the Executive during the year but deferred to
a subsequent year (including amounts deferred under Interpublic Savings Plan
pursuant to Section 401(k) of the Code); clause (c) of such sentence shall
include, without limitation, all amounts equivalent to interest paid in respect
of deferred amounts and all amounts of Regular Compensation paid during the year
but earned in a prior year and deferred.

                                Section 3.2.  MICP Supplement.  The Company
shall also pay the Executive within 30 days after his Termination Date a cash
amount equal to (a) in the event that the Executive received an award under the
MICP (or the Incentive Award program applicable outside the United States) in
respect of the year immediately prior to the year that includes the Termination
Date (the latter year constituting the "Termination Year"), the amount of that
award multiplied by the fraction of the Termination Year preceding the
Termination Date or (b) in the event that the Executive did not receive an MICP
award (or an Incentive Award) in respect of the year immediately prior to the
Termination Year, the amount of the MICP award (or Incentive Award) that
Executive received in respect of the second year immediately prior to the
Termination Year multiplied by one plus the fraction of the Termination Year
preceding the Termination Date.


ARTICLE IV
TAX MATTERS


                                Section 4.1.  Withholding.  The Company may
withhold from any amounts payable to the Executive hereunder all federal, state,
city or other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation, but, if the Executive has
made the election provided in section 4.2 hereof, the Company shall not withhold
amounts in respect of the excise tax imposed by Section 4999 of the Code or its
successor.

                                Section 4.2.  Disclaimer.  If the Executive so
agrees prior to a Change of Control by notice to the Company in form
satisfactory to the Company, the amounts payable to the Executive under this
Agreement but not yet paid thereto shall be reduced to the largest amounts in
the aggregate that the Executive could receive, in conjunction with any other
payments received or to be received by him from any source, without any part of
such amounts being subject to the excise tax imposed by Section 4999 of the Code
or its successor. The amount of such reductions and their allocation among
amounts otherwise payable to the Executive shall be determined either by the
Company or by the Executive in consultation with counsel chosen (and
compensated) by him, whichever is designated by the Executive in the aforesaid
notice to the Company (the "Determining Party"). If, subsequent to the payment
to the Executive of amounts reduced pursuant to this section 4.2, the
Determining Party should reasonably determine, or the Internal Revenue Service
should assert against the party other than the Determining Party, that the
amount of such reductions was insufficient to avoid the excise tax under Section
4999 (or the denial of a deduction under Section 280G of the Code or its
successor), the amount by which such reductions were insufficient shall, upon
notice to the other party, be deemed a loan from the Company to the Executive
that the Executive shall repay to the Company within one year of such reasonable
determination or assertion, together with interest thereon at the applicable
federal rate provided in section 7872 of the Code or its successor. However,
such amount shall not be deemed a loan if and to the extent that repayment
thereof would not eliminate the Executive's liability for any Section 4999
excise tax.


ARTICLE V
COLLATERAL MATTERS


                                Section 5.l.  Nature of Payments.  All payments
to the Executive under this Agreement shall be considered either payments in
consideration of his continued service to the Company, severance payments in
consideration of his past services thereto or payments in consideration of the
covenant contained in section 5.l0 hereof. No payment hereunder shall be
regarded as a penalty to the Company.

                                Section 5.2.  Legal Expenses.  The Company shall
pay all legal fees and expenses that the Executive may incur as a result of the
Company's contesting the validity, the enforceability or the Executive's
interpretation of, or determinations under, this Agreement. Without limitation
of the foregoing, Interpublic shall, prior to the earlier of (a) 30 days after
notice from the Executive to Interpublic so requesting or (b) the occurrence of
a Change of Control, provide the Executive with an irrevocable letter of credit
in the amount of $100,000 from a bank satisfactory to the Executive against
which the Executive may draw to pay legal fees and expenses in connection with
any attempt to enforce any of his rights under this Agreement. Said letter of
credit shall not expire before 10 years following the date of this Agreement.

                                Section 5.3.  Mitigation.  The Executive shall
not be required to mitigate the amount of any payment provided for in this
Agreement either by seeking other employment or otherwise. The amount of any
payment provided for herein shall not be reduced by any remuneration that the
Executive may earn from employment with another employer or otherwise following
his Termination Date.

                                Section 5.4.  Setoff for Debts.  The Company may
reduce the amount of any payment due the Executive under article III of this
Agreement by the amount of any debt owed by the Executive to the Company that is
embodied in a written instrument, that is due to be repaid as of the due date of
the payment under this Agreement and that the Company has not already recovered
by setoff or otherwise.

                                Section 5.5.  Coordination with Employment
Contract.  Payments to the Executive under article III of this Agreement shall
be in lieu of any payments for breach of any employment contract between the
Executive and the Company to which the Executive may be entitled by reason of a
Qualifying Termination, and, before making the payments to the Executive
provided under article III hereof, the Company may require the Executive to
execute a waiver of any rights that he may have to recover payments in respect
of a breach of such contract as a result of a Qualifying Termination. If the
Executive has a Good Reason to resign and does so by providing the notice
specified in the last sentence of section l.4 of this Agreement, he shall be
deemed to have satisfied any notice requirement for resignation, and any service
requirement following such notice, under any employment contract between the
Executive and the Company.

                                Section 5.6.  Benefit of Bonus Plans.  Except as
otherwise provided in this Agreement or required by law, the Company shall not
be compelled to include the Executive in any of its Benefit or Bonus Plans
following the Executive's Termination Date, and the Company may require the
Executive, as a condition to receiving the payments provided under article III
hereof, to execute a waiver of any such rights. However, said waiver shall not
affect any rights that the Executive may have in respect of his participation in
any Benefit or Bonus Plan prior to his Termination Date.

                                Section 5.7.  Funding.  Except as provided in
section 5.2 of this Agreement, the Company shall not be required to set aside
any amounts that may be necessary to satisfy its obligations hereunder. The
Company's potential obligations to make payments to the Executive under this
Agreement are solely contractual ones, and the Executive shall have no rights in
respect of such payments except as a general and unsecured creditor of the
Company.

                                Section 5.8.  Discount Rate.  For purposes of
this Agreement, the term "Discount Rate" shall mean the applicable Federal
short-term rate determined under Section 1274(d) of the Code or its successor.
If such rate is no longer determined, the Discount Rate shall be the yield on
2-year Treasury notes for the most recent period reported in the most recent
issue of the Federal Reserve Bulletin or its successor, or, if such rate is no
longer reported therein, such measure of the yield on 2-year Treasury notes as
the Company may reasonably determine.

                                Section 5.9.  Designated Number.  For purposes
of this Agreement, the Designated Number shall be two (2).

                                Section 5.10.  Covenant of Executive.  In the
event that the Executive undergoes a Qualifying Termination that entitles him to
any payment under article III of this Agreement, he shall not, for 18 months
following his Termination Date, either (a) solicit any employee of Interpublic
or a majority-controlled subsidiary thereof to leave such employ and enter into
the employ of the Executive or any person or entity with which the Executive is
associated or (b) solicit or handle on his own behalf or on behalf of any person
or entity with which he is associated the advertising, public relations, sales
promotion or market research business of any advertiser that is a client of
Interpublic or a majority-controlled subsidiary thereof as of the Termination
Date. Without limitation of any other remedies that the Company may pursue, the
Company may enforce its rights under this section 5.l0 by means of injunction.
This section shall not limit any other right or remedy that the Company may have
under applicable law or any other agreement between the Company and the
Executive.


ARTICLE VI
GENERAL PROVISIONS


                                Section 6.l.  Term of Agreement.  This Agreement
shall terminate upon the earliest of (a) the expiration of five years from the
date of this Agreement if no Change of Control has occurred during that period;
(b) the termination of the Executive's employment with the Company for any
reason prior to a Change of Control; (c) the Company's termination of the
Executive's employment for Cause or death, the Executive's compulsory retirement
within the provisions of 29 U.S.C. Section 631(c) (or, if Executive is not a
citizen or resident of the United States, compulsory retirement under any
applicable procedure of the Company in effect immediately prior to the change of
control) or the Executive's resignation for other than Good Reason, following a
Change of Control and the Company's and the Executive's fulfillment of all of
their obligations under this Agreement; and (d) the expiration following a
Change of Control of the Designated Number plus three years and the fulfillment
by the Company and the Executive of all of their obligations hereunder.

                                Section 6.2.  Governing Law.  Except as
otherwise expressly provided herein, this Agreement and the rights and
obligations hereunder shall be construed and enforced in accordance with the
laws of the State of New York.

                                Section 6.3.  Successors to the Company.  This
Agreement shall inure to the benefit of Interpublic and its subsidiaries and
shall be binding upon and enforceable by Interpublic and any successor thereto,
including, without limitation, any corporation or corporations acquiring
directly or indirectly all or substantially all of the business or assets of
Interpublic whether by merger, consolidation, sale or otherwise, but shall not
otherwise be assignable by Interpublic. Without limitation of the foregoing
sentence, Interpublic shall require any successor (whether direct or indirect,
by merger, consolidation, sale or otherwise) to all or substantially all of the
business or assets of Interpublic, by agreement in form satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent as Interpublic
would have been required to perform it if no such succession had taken place. As
used in this agreement, "Interpublic" shall mean Interpublic as heretofore
defined and any successor to all or substantially all of its business or assets
that executes and delivers the agreement provided for in this section 6.3 or
that becomes bound by this Agreement either pursuant to this Agreement or by
operation of law.

                                Section 6.4.  Successor to the Executive.  This
Agreement shall inure to the benefit of and shall be binding upon and
enforceable by the Executive and his personal and legal representatives,
executors, administrators, heirs, distributees, legatees and, subject to section
6.5 hereof, his designees ("Successors"). If the Executive should die while
amounts are or may be payable to him under this Agreement, references hereunder
to the "Executive" shall, where appropriate, be deemed to refer to his
Successors.

                                Section 6.5.  Nonalienability.  No right of or
amount payable to the Executive under this Agreement shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
hypothecation, encumbrance, charge, execution, attachment, levy or similar
process or (except as provided in section 5.4 hereof) to setoff against any
obligation or to assignment by operation of law. Any attempt, voluntary or
involuntary, to effect any action specified in the immediately preceding
sentence shall be void. However, this section 6.5 shall not prohibit the
Executive from designating one or more persons, on a form satisfactory to the
Company, to receive amounts payable to him under this Agreement in the event
that he should die before receiving them.

                                Section 6.6.  Notices.  All notices provided for
in this Agreement shall be in writing. Notices to Interpublic shall be deemed
given when personally delivered or sent by certified or registered mail or
overnight delivery service to The Interpublic Group of Companies, Inc., l27l
Avenue of the Americas, New York, New York l0020, attention: Corporate
Secretary. Notices to the Executive shall be deemed given when personally
delivered or sent by certified or registered mail or overnight delivery service
to the last address for the Executive shown on the records of the Company.
Either Interpublic or the Executive may, by notice to the other, designate an
address other than the foregoing for the receipt of subsequent notices.

                                Section 6.7.  endment.  No amendment of this
Agreement shall be effective unless in writing and signed by both the Company
and the Executive.

                                Section 6.8. Waivers. No waiver of any provision
of this Agreement shall be valid unless approved in writing by the party giving
such waiver. No waiver of a breach under any provision of this Agreement shall
be deemed to be a waiver of such provision or any other provision of this
Agreement or any subsequent breach. No failure on the part of either the Company
or the Executive to exercise, and no delay in exercising, any right or remedy
conferred by law or this Agreement shall operate as a waiver of such right or
remedy, and no exercise or waiver, in whole or in part, of any right or remedy
conferred by law or herein shall operate as a waiver of any other right or
remedy.

                                Section 6.9.  Severability.  If any provision of
this Agreement shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall not affect any other provision of this
Agreement or part thereof, each of which shall remain in full force and effect.

                                Section 6.l0.  Captions.  The captions to the
respective articles and sections of this Agreement are intended for convenience
of reference only and have no substantive significance.

                                Section 6.ll.  Counterparts.  This Agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original but all of which together shall constitute a single instrument.

                                IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the date first above written.


    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

       

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Nicholas J. Camera                          

 

               Nicholas J. Camera

 

Exhibit 10(b)(vii)(a)


EMPLOYMENT AGREEMENT


               AGREEMENT made as of February 21, 2000 by and between THE
INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of Delaware
(hereinafter referred to as "Interpublic"), and ALBERT CONTE (hereinafter
referred to as "Executive").

               In consideration of the mutual promises set forth herein the
parties hereto agree as follows:


ARTICLE I
Term of Employment


               1.01     Upon the terms and subject to the conditions set forth
herein, Interpublic will employ Executive for the period beginning February 21,
2000 and ending on February 20, 2004, or on such earlier date as the employment
of Executive shall terminate pursuant to Article VII or Article VIII. The period
during which Executive is employed hereunder is referred to herein as the "term
of employment". Executive will serve Interpublic during the term of employment.


ARTICLE II
Duties


               2.01     During the term of employment Executive will:


    

           (i)     Use his best efforts to promote the interests of Interpublic
and devote his full time and efforts to its business and affairs;

        

   

           (ii)     Perform such duties as Interpublic may from time to time
assign to him; and

     

           (iii)     Serve as ________________________ and in any such offices
of Interpublic or its subsidiaries as he may be elected or appointed to.


ARTICLE III
Compensation


               3.01     Interpublic will compensate Executive for the duties
performed by him hereunder, including all services rendered as an officer or
director of Interpublic, by payment of a salary at the rate of Two Hundred
Seventy Five Thousand Dollars ($275,000) per annum, payable in equal
installments, which Interpublic may pay at either monthly or semi-monthly
intervals.

               3.02     Executive shall be eligible to participate in
Interpublic's Executive's Recognition Award ("ERA") for the 1999-2000 period.
Executive's target award under the ERA is $25,000.

               3.03     Interpublic may at any time increase the compensation
paid to Executive hereunder if Interpublic in its discretion shall deem it
advisable so to do in order to compensate him fairly for services rendered to
Interpublic.


ARTICLE IV
Bonuses


               4.01     Executive will be eligible during the term of employment
to participate in the Management Incentive Compensation Plan ("MICP"), in
accordance with the terms and conditions of the Plan established from time to
time. Executive shall be eligible to receive MICP awards up to forty (40%) of
his base salary, but the actual award, if any, shall be determined by
Interpublic and shall be based on profits of Interpublic, Executive's individual
performance and management discretion.

               4.02     Upon full execution of this Agreement, Executive shall
be entitled to receive a sign on bonus of Fifty Thousand Dollars ($50,000).


ARTICLE V
Long-Term Performance Incentive Plan; Stock Options; Restricted Stock


               5.01     As soon as administratively feasible after full
execution of this Agreement, Interpublic will use its best efforts to have the
Compensation Committee of its Board of Directors ("Committee") grant Executive
an award for the 1999-2002 performance period under Interpublic's Long-Term
Performance Incentive Plan ("LTPIP") equal to One Thousand Eight Hundred and
Seventy Five (1,875) performance units tied to the cumulative compound profit
growth of Interpublic, and options under Interpublic's Stock Incentive Plan to
purchase Seven Thousand Five Hundred (7,500) shares of Interpublic common stock
which may not be exercised in any part prior to the end of the performance
period, and thereafter shall be exercisable in whole or in part.

               5.02     As soon as administratively feasible after full
execution of this Agreement, Interpublic will use its best efforts to have the
Committee grant Executive options to purchase an aggregate of Seven Thousand
Five Hundred (7,500) shares of Interpublic Common Stock, which may not be
exercised in any part for a period of three (3) years from the date of the grant
and thereafter shall be exercisable in three annual installments, the first of
which may be exercised for forty percent (40%) of the number of shares covered
by the option on or after the third anniversary of the date of the grant and the
second and third of which may be exercised on or after each successive
anniversary date of the grant for thirty percent (30%) of the number of shares
covered by the option.

               5.03     As soon as administratively feasible after full
execution of this Agreement, Interpublic will use its best efforts to have the
Committee grant to Executive, an award of Three Thousand (3,000) restricted
shares of Interpublic common stock which shares shall have a restriction period
ending five years from the date of grant.


ARTICLE VI
Other Employment Benefits


               6.01     Executive shall be elected a member of Interpublic's
Development Council, which shall entitle him to a financial planning allowance
of Two Thousand Five Hundred ($2,500).

               6.02     Executive shall be eligible to receive an automobile
allowance of Ten Thousand Dollars ($10,000) per annum.

               6.03     Executive shall be eligible to participate in such other
employee benefits as are available from time to time to other Interpublic key
management executives in accordance with the then-current terms and conditions
established by Interpublic for eligibility and employee contributions required
for participation in such benefits opportunities.


ARTICLE VII
Termination


               7.01     Interpublic may terminate the employment of Executive
hereunder:

                (i)     By giving Executive notice in writing at any time
specifying a termination date not less than twelve (12) months after the date on
which such notice is given, in which event his employment hereunder shall
terminate on the date specified in such notice; or;

                (ii)     By giving him notice in writing at any time specifying
a termination date less than twelve (12) months after the date on which such
notice is given. In this event his employment hereunder shall terminate on the
date specified in such notice and Interpublic shall thereafter pay him a sum
equal to the amount by which twelve (12) months salary at his then current rate
exceeds the salary paid to him for the period from the date on which such notice
is given to the termination date specified in such notice. Such payment shall be
made during the period immediately following the termination date specified in
such notice, in successive equal monthly installments each of which shall be
equal to one month's salary at the rate in effect at the time of such
termination, with any residue in respect of a period less than one month to be
paid together with the last installment.

                (iii)     However, with respect to any payments of salary due to
Executive after notice of termination shall have been given pursuant to
Subsection 7.01 (i), should Executive commence other employment during the
period when payments thereunder are being made, said payments shall cease
forthwith. Moreover, with respect to any payment of salary or salary equivalents
to Executive after notice of termination shall have been given pursuant to
Subsection 7.01 (ii), should Executive commence other employment prior to the
last payment due under that subsection, no further payments shall be made to
Executive.

               7.02     Executive may at any time give notice in writing to
Interpublic specifying a termination date not less than twelve (12) months after
the date on which such notice is given, in which event his employment hereunder
shall terminate on the date specified in such notice.

               7.03     If the employment of Executive hereunder is terminated
pursuant to this Article VII by either Interpublic or Executive, Executive shall
continue to perform his duties hereunder until the termination date at his
salary in effect on the date that notice of such termination is given.

               7.04     Notwithstanding anything else in this Agreement,
Interpublic may terminate the employment of Executive hereunder for Cause. For
purposes of this Agreement, "Cause" means any of the following:

                (a)     any material breach by Executive of any material
provision of this Agreement (including without limitation Sections 8.01 and 8.02
hereof) upon written notice of same by the Interpublic describing in reasonable
detail the breach asserted and stating that it constitutes notice pursuant to
this Section 7.04(a), which breach, if capable of being cured, has not been
cured within 30 days after such notice (it being understood and agreed that a
breach of Section 8.01 or 8.02 hereof and a breach of Executive's duty to devote
his full business time to the affairs of Interpublic, among others, shall be
deemed not capable of being cured);

                (b)     Executive's absence from duty for a period of time
exceeding fifteen (15) consecutive business days or twenty (20) out of any (30)
consecutive business days (other than account of permitted vacation or as
permitted for illness, disability or authorized leave in accordance with
Interpublic's policies and procedures) without the consent of the Board of
Directors;

                (c)     Executive having commenced employment with another
employer prior to the effective date of Executive's voluntary resignation from
employment with Interpublic under Section 7.02 hereof without the consent of the
Board of Directors of Interpublic;

                (d)     misappropriation by Executive of funds or property of
Interpublic or any attempt by Executive to secure any personal profit related to
the business of Interpublic (other than as permitted by this Agreement) and not
fairly disclosed to and approved by the Board of Directors;

                (e)     fraud, dishonesty, disloyalty, gross negligence or
willful misconduct on the part of Executive in the performance of his duties as
an employee of Interpublic; or

                (f)     a felony conviction of Executive.

Upon a termination for Cause, Interpublic shall pay Executive his salary and
benefits through the date of termination of employment; and Executive shall
receive no severance hereunder.

               7.05     If Executive dies before February 20, 2004 his
employment hereunder shall terminate on the date of his death.


ARTICLE VIII
Covenants


               8.01     While Executive is employed hereunder by Interpublic he
shall not without the prior written consent of Interpublic engage, directly or
indirectly, in any other trade, business or employment, or have any interest,
direct or indirect, in any other business, firm or Corporation; provided,
however, that he may continue to own or may hereafter acquire any securities of
any class of any publicly-owned company.

               8.02     Executive shall treat as confidential and keep secret
the affairs of Interpublic and shall not at any time during the term of
employment or thereafter, without the prior written consent of Interpublic,
divulge, furnish or make known or accessible to, or use for the benefit of,
anyone other than Interpublic and its subsidiaries and affiliates any
information of a confidential nature relating in any way to the business of
Interpublic or its subsidiaries or affiliates or their clients and obtained by
him in the course of his employment hereunder.

               8.03     If Executive violates any provision of Section 8.01 or
Section 8.02, Interpublic may, notwithstanding the provisions of Section 7.01,
terminate the employment of Executive at any time by giving him notice in
writing specifying a termination date. In such event, his employment hereunder
shall terminate on the date specified in such notice.

               8.04     All records, papers and documents kept or made by
Executive relating to the business of Interpublic or its subsidiaries or
affiliates or their clients shall be and remain the property of Interpublic.

               8.05     All articles invented by Executive, processes discovered
by him, trademarks, designs, advertising copy and art work, display and
promotion materials and, in general, everything of value conceived or created by
him pertaining to the business of Interpublic or any of its subsidiaries or
affiliates during the term of employment, and any and all rights of every nature
whatever thereto, shall immediately become the property of Interpublic, and
Executive will assign, transfer and deliver all patents, copyrights, royalties,
designs and copy, and any and all interests and rights whatever thereto and
thereunder to Interpublic, without further compensation, upon notice to him from
Interpublic.

               8.06     Following the termination of Executive's employment
hereunder for any reason, Executive shall not for a period of twenty-four (24)
months from such termination either: (a) solicit any employee of Interpublic or
to leave such employ to enter the employ of Executive or of any Interpublic or
enterprise with which Executive is then associated, or (b) solicit or handle on
Executive's own behalf or on behalf of any other person, firm or Interpublic,
the advertising, public relations, sales promotion or market research business
of any advertiser which is a client of Interpublic at the time of such
termination.


ARTICLE IX
Assignment


9.01     This Agreement shall be binding upon and enure to the benefit of the
successors and assigns of Interpublic. Neither this Agreement nor any rights
hereunder shall be assignable by Executive and any such purported assignment by
him shall be void.


ARTICLE X
Arbitration


               10.01     Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, including claims involving alleged
legally protected rights, such as claims for age discrimination in violation of
the Age Discrimination in Employment Act of 1967, as amended, Title VII of the
Civil Rights Act, as amended, and all other federal and state law claims for
defamation, breach of contract, wrongful termination and any other claim arising
because of Executive's employment, termination of employment or otherwise, shall
be settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association and Section 12.01 hereof, and judgement
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall take place in the city where
Executive customarily renders services to Interpublic.


ARTICLE XI
Agreement Entire


               11.01     This Agreement constitutes the entire understanding
between Interpublic and Executive concerning his employment by Interpublic or
any of its parents, affiliates or subsidiaries and supersedes any and all
previous agreements between Executive and Interpublic or any of its parents,
affiliates or subsidiaries concerning such employment, and/or any compensation
or bonuses. This Agreement may not be changed orally.






ARTICLE XII
Applicable Law




               12.01     The Agreement shall be governed by and construed in
accordance with the laws of the State of New York.





    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

           

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Albert Conte                                  

 

               Albert Conte

 

Exhibit 10(b)(viii)(a)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                              AGREEMENT made as of February 1, 2000, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware (hereinafter referred to as "Interpublic") and TOM DOWLING (hereinafter
referred to as "Executive").


W I T N E S S E T H:


                              WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                              WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                              NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:


ARTICLE I
Death and Special Retirement Benefits


                              1.01     For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

                              1.02     The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement and Executive's satisfactory completion
of a physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own. Effective at the end of the Accrual Term, Executive's annual
compensation will be increased by Twenty Five Thousand Dollars ($25,000) if
Executive is in the employ of the Corporation at that time.

                              1.03     If, during the Accrual Term or thereafter
during a period of employment by the Corporation which is continuous from the
date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Sixty Thousand Dollars
($60,000) per annum for fifteen (15) years in monthly installments beginning
with the 15th of the calendar month following Executive's death, and in equal
monthly installments thereafter.

                              1.04     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixtieth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Sixty Thousand Dollars ($60,000) per annum for fifteen (15) years in
monthly installments beginning with the 15th of the calendar month following
Executive's last day of employment, and in equal monthly installments
thereafter.

                              1.05     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-seventh birthday but prior to Executive's sixtieth birthday,
the Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the 15th of the calendar
month following Executive's last day of employment, such payments to be made in
equal monthly installments:


Last Day of Employment

Annual Rate

   

On or after 57th birthday but prior to 58th birthday

$45,600

On or after 58th birthday but prior to 59th birthday

$52,800

On or after 59th birthday but prior to 60th birthday

$56,400

   


                              1.06     If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will of the Administrator of the Estate of Executive.

                              1.07      For purposes of Sections 1.03 and 1.04
and 1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                              1.08     If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                              1.09     In connection with the life insurance
policy referred to in Section 1.02, Interpublic has relied on written
representations made by Executive concerning Executive's age and the state of
Executive's health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.03, 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                              1.10     It is expressly agreed that Interpublic
or its assignee (other than Executive) shall at all times be the sole and
complete owner and beneficiary of the life insurance policy referred to in
Sections 1.02 and 1.09, shall have the unrestricted right to use all amounts and
exercise all options and privileges thereunder without the knowledge or consent
of Executive or Executive's designated beneficiary or any other person and that
neither Executive nor Executive's designated beneficiary nor any other person
shall have any right, title or interest, legal or equitable, whatsoever in or to
such policy.


ARTICLE II
Alternative Deferred Compensation


                              2.01     If Executive shall, for any reason other
than death, cease to be employed by the Corporation on a date prior to
Executive's fifty-seventh birthday, the Corporation shall, in lieu of any
payment pursuant to Article I of this Agreement, compensate Executive by
payment, at the times and in the manner specified in Section 2.02, of a sum
computed at the rate of Twenty Five Thousand Dollars ($25,000) per annum for
each full year and proportionate amount for any part year from the date of this
Agreement to the date of such termination during which Executive is in the
employ of the Corporation with a maximum payment of Twenty Five Thousand Dollars
($25,000) per annum. Such payment shall be conditional upon Executive's
compliance with all the terms and conditions of this Agreement.

                              2.02     The aggregate compensation payable under
Section 2.01 shall be paid in equal consecutive monthly installments commencing
with the first month in which Executive is no longer in the employ of the
Corporation and continuing for a number of months equal to the number of months
which have elapsed from the date of this Agreement to the commencement date of
such payments, up to a maximum of ninety six (96) months.

                              2.03     If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

                              2.04     It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III
Non-solicitation of Clients or Employees


                              3.01     Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
months either (a) solicit any employee of the Corporation to leave such employ
to enter the employ of Executive or of any corporation or enterprise with which
Executive is then associated or (b) solicit or handle on Executive's own behalf
or on behalf of any other person, firm or corporation, the advertising, public
relations, sales promotion or market research business of any advertiser which
is a client of the Corporation at the time of such termination without the prior
written consent of the Corporation.


ARTICLE IV
Assignment


4.01     This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of Interpublic. Neither this Agreement nor any rights
hereunder shall be subject in any matter to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge by Executive, and any such
attempted action by Executive shall be void. This Agreement may not be changed
orally, nor may this Agreement be amended to increase the amount of any benefits
that are payable pursuant to this Agreement or to accelerate the payment of any
such benefits.


ARTICLE V
Contractual Nature of Obligation


                              5.01     The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI
Applicable Law


                              6.01     This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

       

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Tom Dowling                                

 

               Tom Dowling

 

Exhibit 10(b)(viii)(b)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                              AGREEMENT made as of February 1, 2001, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware (hereinafter referred to as "Interpublic") and TOM DOWLING (hereinafter
referred to as "Executive").


W I T N E S S E T H:




                              WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                              WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                              NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:




ARTICLE I
Death and Special Retirement Benefits


                              1.01     For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

                              1.02     The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement and Executive's satisfactory completion
of a physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own. Effective at the end of the Accrual Term, Executive's annual
compensation will be increased by Twenty Five Thousand Dollars ($25,000) if
Executive is in the employ of the Corporation at that time.

                              1.03     If, during the Accrual Term or thereafter
during a period of employment by the Corporation which is continuous from the
date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Fifty Five Thousand Dollars
($55,000) per annum for fifteen (15) years in monthly installments beginning
with the 15th of the calendar month following Executive's death, and in equal
monthly installments thereafter.

                              1.04     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixtieth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Fifty Five Thousand Dollars ($55,000) per annum for fifteen (15)
years in monthly installments beginning with the 15th of the calendar month
following Executive's last day of employment, and in equal monthly installments
thereafter.

                              1.05     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-eighth birthday but prior to Executive's sixtieth birthday,
the Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the 15th of the calendar
month following Executive's last day of employment, such payments to be made in
equal monthly installments:


Last Day of Employment

Annual Rate

   

On or after 58th birthday but prior to 59th birthday

$45,100

On or after 59th birthday but prior to 60th birthday

$51,700


                              1.06     If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will of the Administrator of the Estate of Executive.

                              1.07     For purposes of Sections 1.03 and 1.04
and 1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                              1.08     If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                              1.09     In connection with the life insurance
policy referred to in Section 1.02, Interpublic has relied on written
representations made by Executive concerning Executive's age and the state of
Executive's health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.03, 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                              1.10     It is expressly agreed that Interpublic
or its assignee (other than Executive) shall at all times be the sole and
complete owner and beneficiary of the life insurance policy referred to in
Sections 1.02 and 1.09, shall have the unrestricted right to use all amounts and
exercise all options and privileges thereunder without the knowledge or consent
of Executive or Executive's designated beneficiary or any other person and that
neither Executive nor Executive's designated beneficiary nor any other person
shall have any right, title or interest, legal or equitable, whatsoever in or to
such policy.


ARTICLE II
Alternative Deferred Compensation




                              2.01     If Executive shall, for any reason other
than death, cease to be employed by the Corporation on a date prior to
Executive's fifty-eighth birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, at the
times and in the manner specified in Section 2.02, of a sum computed at the rate
of Twenty Five Thousand Dollars ($25,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation with a maximum payment of Twenty Five Thousand Dollars ($25,000) per
annum. Such payment shall be conditional upon Executive's compliance with all
the terms and conditions of this Agreement.

                              2.02     The aggregate compensation payable under
Section 2.01 shall be paid in equal consecutive monthly installments commencing
with the first month in which Executive is no longer in the employ of the
Corporation and continuing for a number of months equal to the number of months
which have elapsed from the date of this Agreement to the commencement date of
such payments, up to a maximum of ninety six (96) months.

                              2.03     If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

                              2.04     It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.




ARTICLE III
Non-solicitation of Clients or Employees


                              3.01     Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
months either (a) solicit any employee of the Corporation to leave such employ
to enter the employ of Executive or of any corporation or enterprise with which
Executive is then associated or (b) solicit or handle on Executive's own behalf
or on behalf of any other person, firm or corporation, the advertising, public
relations, sales promotion or market research business of any advertiser which
is a client of the Corporation at the time of such termination without the prior
written consent of the Corporation.


ARTICLE IV
Assignment


                              4.01     This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Interpublic. Neither this
Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V
Contractual Nature of Obligation


                              5.01     The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI
Applicable Law


                              6.01     This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

       

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Tom Dowling                                

 

               Tom Dowling

 

Exhibit 10(b)(x)(a)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                                AGREEMENT made as of April 1, 1999, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware (hereinafter referred to as "Interpublic") and GUNNAR WILMOT
(hereinafter referred to as "Executive").


W I T N E S S E T H:


                                WHEREAS, Executive is in the employ of
Interpublic and/or one or more of its subsidiaries (Interpublic and its
subsidiaries being hereinafter referred to collectively as the "Corporation");
and

                                WHEREAS, Interpublic and Executive desire to
enter into an Executive Special Benefit Agreement which shall be supplementary
to any employment agreement or arrangement which Executive now or hereinafter
may have with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                                NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:


ARTICLE I
Death and Special Retirement Benefits


                                1.01     For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

                                1.02     The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement and Executive's satisfactory completion
of a physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own. Effective at the end of the Accrual Term, Executive's annual
compensation will be increased by Twenty Thousand Dollars ($20,000) if Executive
is in the employ of the Corporation at that time.

                                1.03     If, during the Accrual Term or
thereafter during a period of employment by the Corporation which is continuous
from the date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Fifty-six Thousand Dollars
($56,000) per annum for fifteen (15) yearsfollowing Executive's death, such
payments to be made on January 15th of each of the fifteen (15) years beginning
with the year following the year in which Executive dies.

                                1.04     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixtieth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Fifty-six Thousand Dollars ($56,000) per annum for fifteen (15)
years beginning with the calendar month following Executive's last day of
employment, such payments to be made in equal monthly installments.

                                1.05     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-fifth birthday but prior to Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:


Last Day of Employment

Annual Rate

   

On or after 55th birthday but prior to 56th birthday

    $35,840

On or after 56th birthday but prior to 57th birthday

    $42,560

On or after 57th birthday but prior to 58th birthday

    $45,920

On or after 58th birthday but prior to 59th birthday

    $49,280

On or after 59th birthday but prior to 60th birthday

    $52,640


                                1.06     If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.

                                1.07     For purposes of Sections 1.03, 1.04 and
1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                                1.08     If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                                1.09     In connection with the life insurance
policy referred to in Section 1.02, Interpublic has relied on written
representations made by Executive concerning Executive's age and the state of
Executive's health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.03, 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                                1.10     It is expressly agreed that Interpublic
or its assignee (other than Executive) shall at all times be the sole and
complete owner and beneficiary of the life insurance policy referred to in
Sections 1.02 and 1.09, shall have the unrestricted right to use all amounts and
exercise all options and privileges thereunder without the knowledge or consent
of Executive or Executive's designated beneficiary or any other person and that
neither Executive nor Executive's designated beneficiary nor any other person
shall have any right, title or interest, legal or equitable, whatsoever in or to
such policy.


ARTICLE II
Alternative Deferred Compensation


                                2.01     If Executive shall, for any reason
other than death, cease to be employed by the Corporation on a date prior to
Executive's fifty-fifth birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, at the
times and in the manner specified in Section 2.02, of a sum computed at the rate
of Twenty Thousand Dollars ($20,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation. Such payment shall be conditional upon Executive's compliance with
all the terms and conditions of this Agreement.

                                2.02     The aggregate compensation payable
under Section 2.01 shall be paid in equal consecutive monthly installments
commencing with the first month in which Executive is no longer in the employ of
the Corporation and continuing for a number of months equal to the number of
months which have elapsed from the date of this Agreement to the commencement
date of such payments, up to a maximum of ninety six (96) months.

                                2.03     If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

                                2.04     It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III
Non-solicitation of Clients or Employees


                                3.01     Following the termination of
Executive's employment hereunder for any reason, Executive shall not for a
period of one year either (a) solicit any employee of the Corporation to leave
such employ to enter the employ of Executive or of any corporation or enterprise
with which Executive is then associated or (b) solicit or handle on Executive's
own behalf or on behalf of any other person, firm or corporation, the
advertising, public relations, sales promotion or market research business of
any advertiser which is a client of the Corporation at the time of such
termination and as to which brand Executive devoted services.


ARTICLE IV
Assignment


                                4.01     This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of Interpublic. Neither
this Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V
Contractual Nature of Obligation


                                5.01     The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI
Applicable Law


                                6.01     This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

       

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Gunnar Wilmont                           

 

               Gunnar Wilmot

 

Exhibit 10(b)(x)(b)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                      AGREEMENT made as of October 1, 1996, by and between THE
INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of Delaware
(hereinafter referred to as "Interpublic") and GUNNAR WILMOT (hereinafter
referred to as "Executive").


W I T N E S S E T H:


                      WHEREAS, Executive is in the employ of Interpublic and/or
one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                      WHEREAS, Interpublic and Executive desire to enter into an
Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                      NOW, THEREFORE, in consideration of the mutual promises
herein set forth, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE I
Death and Special Retirement Benefits


                      1.01     For purposes of this Agreement the "Accrual Term"
shall mean the period of ninety six (96) months beginning on the date of this
Agreement and ending on the day preceding the eighth anniversary hereof or on
such earlier date on which Executive shall cease to be in the employ of the
Corporation.

                      1.02 The Corporation shall provide Executive with the
following benefits contingent upon Executive's compliance with all the terms and
conditions of this Agreement and Executive's satisfactory completion of a
physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own. Effective at the end of the Accrual Term, Executive's annual
compensation will be increased by Thirty Thousand Dollars ($30,000) if Executive
is in the employ of the Corporation at that time.

                      1.03     If, during the Accrual Term or thereafter during
a period of employment by the Corporation which is continuous from the date of
this Agreement, Executive shall die while in the employ of the Corporation, the
Corporation shall pay to such beneficiary or beneficiaries as Executive shall
have designated pursuant to Section 1.07 (or in the absence of such designation,
shall pay to the Executor of the Will or the Administrator of the Estate of
Executive) survivor income payments of Ninety-nine Thousand Dollars ($99,000)
per annum for fifteen (15) years following Executive's death, such payments to
be made on the fifteenth (15) of each of the fifteen years beginning with the
year following the year in which Executive dies.

                      1.04     If, after a continuous period of employment from
the date of this Agreement, Executive shall retire from the employ of the
Corporation so that the first day on which Executive is no longer in the employ
of the Corporation occurs on or after Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the rate of
Ninety Nine Thousand Dollars ($99,000) per annum for fifteen (15) years
beginning with the calendar month following Executive's last day of employment,
such payments to be made in equal monthly installments.

                      1.05     If, after a continuous period of employment from
the date of this Agreement, Executive shall retire, resign, or be terminated
from the employ of the Corporation so that the first day on which Executive is
no longer in the employ of the Corporation occurs on or after Executive's
fifty-fifth birthday but prior to Executive's sixtieth birthday, the Corporation
shall pay to Executive special retirement benefits at the annual rates set forth
below for fifteen years beginning with the calendar month following Executive's
last day of employment, such payments to be made in equal monthly installments:


Last Day of Employment

Annual Rate

   

On or after 55th birthday but prior to 56th birthday

    $69,300

On or after 56th birthday but prior to 57th birthday

    $75,240

On or after 57th birthday but prior to 58th birthday

    $81,180

On or after 58th birthday but prior to 59th birthday

    $87,120

On or after 59th birthday but prior to 60th birthday

    $93,060


                      1.06     If, following such termination of employment,
Executive shall die before payment of all of the installments provided for in
Section 1.04 or Section 1.05, any remaining installments shall be paid to such
beneficiary or beneficiaries as Executive shall have designated pursuant to
Section 1.07 or, in the absence of such designation, to the Executor of the Will
of the Administrator of the Estate of Executive.

                      1.07     For purposes of Sections 1.03, 1.04 and 1.05, or
any of them, Executive may at any time designate a beneficiary or beneficiaries
by filing with the chief personnel officer of Interpublic a Beneficiary
Designation Form provided by such officer. Executive may at any time, by filing
a new Beneficiary Designation Form, revoke or change any prior designation of
beneficiary.

                      1.08     If Executive shall die while in the employ of the
Corporation, no sum shall be payable pursuant to Sections 1.04, 1.05, 1.06,
2.01, 2.02 or 2.03.

                      1.09     In connection with the life insurance policy
referred to in Section 1.02, Interpublic has relied on written representations
made by Executive concerning Executive's age and the state of Executive's
health. If said representations are untrue in any material respect, whether
directly or by omission, and if the Corporation is damaged by any such untrue
representations, no sum shall be payable pursuant to Sections 1.03, 1.04, 1.05,
1.06, 2.01, 2.02 or 2.03.

                      1.10     It is expressly agreed that Interpublic or its
assignee (other than Executive) shall at all times be the sole and complete
owner and beneficiary of the life insurance policy referred to in Sections 1.02
and 1.09, shall have the unrestricted right to use all amounts and exercise all
options and privileges thereunder without the knowledge or consent of Executive
or Executive's designated beneficiary or any other person and that neither
Executive nor Executive's designated beneficiary nor any other person shall have
any right, title or interest, legal or equitable, whatsoever in or to such
policy.

ARTICLE II

Alternative Deferred Compensation




                      2.01     If Executive shall, for any reason other than
death, cease to be employed by the Corporation on a date prior to Executive's
fifty-fifth birthday, the Corporation shall, in lieu of any payment pursuant to
Article I of this Agreement, compensate Executive by payment, at the times and
in the manner specified in Section 2.02, of a sum computed at the rate of Thirty
Thousand Dollars ($30,000) per annum for each full year and proportionate amount
for any part year from the date of this Agreement to the date of such
termination during which Executive is in the employ of the Corporation with a
maximum payment of Two Hundred Forty Thousand Dollars ($240,000) per annum. Such
payment shall be conditional upon Executive's compliance with all the terms and
conditions of this Agreement.

                      2.02     The aggregate compensation payable under Section
2.01 shall be paid in equal consecutive monthly installments commencing with the
first month in which Executive is no longer in the employ of the Corporation and
continuing for a number of months equal to the number of months which have
elapsed from the date of this Agreement to the commencement date of such
payments, up to a maximum of ninety six (96) months.



2.03     If Executive dies while receiving payments in accordance with the
provisions of Section 2.02, any installments payable in accordance with the
provisions of Section 2.02 less any amounts previously paid Executive in
accordance therewith, shall be paid to the Executor of the Will or the
Administrator of the Estate of Executive.

                      2.04     It is understood that none of the payments made
in accordance with this Agreement shall be considered for purposes of
determining benefits under the Interpublic Pension Plan, nor shall such sums be
entitled to credits equivalent to interest under the Plan for Credits Equivalent
to Interest on Balances of Deferred Compensation Owing under Employment
Agreements adopted effective as of January 1, 1974 by Interpublic.

ARTICLE III

Non-solicitation of Clients or Employees




                      3.01     Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of
twenty-four (24) months from such termination, during the first two (2) years of
employment hereunder, or for a period of twelve (12) months if such termination
occurs subsequent to the first two years of employment either (a) solicit any
employee of the Corporation to leave such employ to enter the employ of
Executive or of any corporation or enterprise with which Executive is then
associated or (b) solicit or handle on Executive's own behalf or on behalf of
any other person, firm or corporation, the advertising, public relations, sales
promotion or market research business of any advertiser which is a client of the
Corporation at the time of such termination and as to which brand Executive
devoted services.




ARTICLE IV
Assignment


                      4.01     This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of Interpublic. Neither this Agreement
nor any rights hereunder shall be subject in any matter to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge by
Executive, and any such attempted action by Executive shall be void. This
Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.

ARTICLE V
Contractual Nature of Obligation




                      5.01     The liabilities of the Corporation to Executive
pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.




ARTICLE VI
Applicable Law




                      6.01     This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.




    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

       

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Gunnar Wilmont                          

 

               Gunnar Wilmot

 

Exhibit 10(b)(x)(c)


SUPPLEMENTAL AGREEMENT


                Agreement made as of May 23, 1990, by and between THE
INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of Delaware
(hereinafter referred to a "Interpublic"), and GUNNAR P. WILMOT (hereinafter
referred to as "Executive").


W I T N E S S E T H


                WHEREAS, Executive and Interpublic are parties to an Executive
Special Benefit Agreement made as of January 1, 1990 (hereinafter referred to as
the "ESBA"); and

                WHEREAS, the Corporation and Executive desire to amend the ESBA;

                NOW, THEREFORE, in consideration of the mutual promises herein
set forth, the parties hereto, intending to be legally bound, agree as follows:

                1.           Section 1.02 of the ESBA is hereby amended to read
in its entirety as follows:

                1.02.     "The Corporation shall provide Executive with the
following benefits contingent upon Executive's compliance with all the terms and
conditions of this Agreement and Executive's satisfactory completion of a
physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own. Effective at the end of the Accrual Term, Executive's annual
compensation will be increased by $20,000 if Executive is in the employ of the
Corporation at that time."

                2.           Section 1.10 of the ESBA is hereby amended so as to
add "or its assignee (other than Executive)" after "Interpublic" in the first
line thereof.

                3.           Section 4.01 of the ESBA is hereby amended to read
in its entirety as follows:

                "This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of Interpublic. Neither this Agreement nor any
rights hereunder shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge by Executive, and any
such attempted action by Executive shall be void. This Agreement may not be
changed orally, nor may this Agreement be amended to increase the amount of any
benefits that are payable pursuant to this Agreement or to accelerate the
payment of any such benefits."

                4.           Article V and Section 5.01 of the ESBA are hereby
amended by renumbering them as new Article VI and new Section 6.01,
respectively.

                5.           New Article V and a new Section 5.01 of the ESBA
are hereby added to read in their entirety as follows:


"ARTICLE V


Contractual Nature of Obligation


                5.01.     The liabilities of the Corporation to Executive
pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which he has become entitled under this Agreement, but
which he has not yet received, shall be solely the rights of a general unsecured
creditor of the Corporation."



                6.           Except as hereinabove amended, the ESBA shall
remain in full force and effect.

 

    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

       

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Gunnar P. Wilmont                          

 

               Gunnar P. Wilmot

 

Exhibit 10(b)(x)(d)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                      AGREEMENT made as of January 1, 1990, by and between THE
INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of Delaware
(hereinafter referred to as "Interpublic") and GUNNAR WILMOT (hereinafter
referred to as "Executive").


W I T N E S S E T H:


                      WHEREAS, Executive is in the employ of Interpublic and/or
one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                      WHEREAS, Interpublic and Executive desire to enter into an
Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                      NOW, THEREFORE, in consideration of the mutual promises
herein set forth, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE I
Death and Special Retirement Benefits


                      1.01     For purposes of this Agreement the "Accrual Term"
shall mean the period of ninety seventy-two months beginning on the date of this
Agreement and ending on the day preceding the sixth anniversary hereof or on
such earlier date on which Executive shall cease to be in the employ of the
Corporation.

                      1.02     In lieu of accruing deferred compensation for the
benefit of Executive at the rate of Twenty Thousand Dollars ($20,000) per annum
during the Accrual Term, the Corporation shall provide Executive with the
following benefits, using the sums which would otherwise have been accrued as
deferred compensation to offset the costs of such benefits. Such benefits shall
be contingent upon Executive's compliance with all the terms and conditions of
this Agreement and Executive's satisfactory completion of a physical examination
in connection with an insurance policy on the life of Executive which
Interpublic proposes to obtain and own. Effective at the end of the Accrual
Term, Executive's annual compensation will be increased by $20,000 if Executive
is in the employ of the Corporation at that time.

                      1.03     If, during the Accrual Term or thereafter during
a period of employment by the Corporation which is continuous from the date of
this Agreement, Executive shall die while in the employ of the Corporation, the
Corporation shall pay to such beneficiary or beneficiaries as Executive shall
have designated pursuant to Section 1.07 (or in the absence of such designation,
shall pay to the Executor of the Will or the Administrator of the Estate of
Executive) survivor income payments of One Hundred Fourteen Thousand Dollars
($114,000) per annum for fifteen (15) years following Executive's death, such
payments to be made on January 15th of each of the fifteen years beginning with
the year following the year in which Executive dies.

                      1.04     If, after a continuous period of employment from
the date of this Agreement, Executive shall retire from the employ of the
Corporation so that the first day on which Executive is no longer in the employ
of the Corporation occurs on or after Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the rate of
One Hundred Fourteen Thousand Dollars ($114,000) per annum for fifteen years
beginning with the calendar month following Executive's last day of employment,
such payments to be made in equal monthly installments.

                      1.05     If, after a continuous period of employment from
the date of this Agreement, Executive shall retire, resign, or be terminated
from the employ of the Corporation so that the first day on which Executive is
no longer in the employ of the Corporation occurs on or after Executive's
fifty-fifth birthday but prior to Executive's sixtieth birthday, the Corporation
shall pay to Executive special retirement benefits at the annual rates set forth
below for fifteen years beginning with the calendar month following Executive's
last day of employment, such payments to be made in equal monthly installments:


Last Day of Employment

Annual Rate

   

On or after 55th birthday but prior to 56th birthday

    $79,800

On or after 56th birthday but prior to 57th birthday

    $86,640

On or after 57th birthday but prior to 58th birthday

    $93,480

On or after 58th birthday but prior to 59th birthday

    $100,820

On or after 59th birthday but prior to 60th birthday

    $107,160


                      1.06     If, following such termination of employment,
Executive shall die before payment of all of the installments provided for in
Section 1.04 or Section 1.05, any remaining installments shall be paid to such
beneficiary or beneficiaries as Executive shall have designated pursuant to
Section 1.07 or, in the absence of such designation, to the Executor of the Will
or the Administrator of the Estate of Executive.

                      1.07     For purposes of Sections 1.03, 1.04 and 1.05, or
any of them, Executive may at any time designate a beneficiary or beneficiaries
by filing with the chief personnel officer of Interpublic a Beneficiary
Designation Form provided by such officer. Executive may at any time, by filing
a new Beneficiary Designation Form, revoke or change any prior designation of
beneficiary.

                      1.08     If Executive shall die while in the employ of the
Corporation, no sum shall be payable pursuant to Sections 1.04, 1.05, 1.06,
2.01, 2.02 or 2.03.

                      1.09     In connection with the life insurance policy
referred to in Section 1.02, Interpublic has relied on written representations
made by Executive concerning Executive's age and the state of Executive's
health. If said representations are untrue in any material respect, whether
directly or by omission, and if the Corporation is damaged by any such untrue
representations, no sum shall be payable pursuant to Sections 1.03, 1.04, 1.05,
1.06, 2.01, 2.02 or 2.03.

                      1.10     It is expressly agreed that Interpublic shall at
all times be the sole and complete owner and beneficiary of the life insurance
policy referred to in Sections 1.02 and 1.09, shall have the unrestricted right
to use all amounts and exercise all options and privileges thereunder without
the knowledge or consent of Executive or Executive's designated beneficiary or
any other person and that neither Executive nor Executive's designated
beneficiary nor any other person shall have any right, title or interest, legal
or equitable, whatsoever in or to such policy.


ARTICLE II
Alternative Deferred Compensation


                      2.01     If Executive shall, for any reason other than
death, cease to be employed by the Corporation on a date prior to Executive's
fifty-fifth birthday, the Corporation shall, in lieu of any payment pursuant to
Article I of this Agreement, compensate Executive by payment, at the times and
in the manner specified in Section 2.02, of a sum computed at the rate of Twenty
Thousand Dollars ($20,000) per annum for each full year and proportionate amount
for any part year from the date of this Agreement to the date of such
termination during which Executive is in the employ of the Corporation. Such
payment shall be conditional upon Executive's compliance with all the terms and
conditions of this Agreement.

                      2.02     The aggregate compensation payable under Section
2.01 shall be paid in equal consecutive monthly installments commencing with the
first month in which Executive is no longer in the employ of the Corporation and
continuing for a number of months equal to the number of months which have
elapsed from the date of this Agreement to the commencement date of such
payments.

                      2.03     If Executive dies while receiving payments in
accordance with the provisions of Section 2.02, any installments payable in
accordance with the provisions of Section 2.02 less any amounts previously paid
Executive in accordance therewith, shall be paid to the Executor of the Will or
the Administrator of the Estate of Executive.

                      2.04     It is understood that none of the payments made
in accordance with this Agreement shall be considered for purposes of
determining benefits under the Interpublic Pension Plan, nor shall such sums be
entitled to credits equivalent to interest under the Plan for Credits Equivalent
to Interest on Balances of Deferred Compensation Owing under Employment
Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III
Non-solicitation of Clients or Employees


                      3.01     Following the termination of the employment of
Executive hereunder for any reason, Executive shall not for a period of one year
from such termination either (a) solicit any employee of the Corporation to
leave such employ to enter the employ of Executive or of any corporation or
enterprise with which Executive is then associated or (b) solicit or handle on
Executive's own behalf or on behalf of any other person, firm or corporation,
the advertising, public relations, sales promotion or market research business
of any advertiser which is a client of the Corporation at the time of such
termination.


ARTICLE IV
Assignment


                      4.01     This Agreement shall be binding upon and enure to
the benefit of the successors and assigns of Interpublic. Neither this Agreement
nor any rights hereunder shall be assignable by Executive and any such purported
assignment by Executive shall be void. This Agreement may not be changed orally.


ARTICLE V
Applicable Law


                      5.01     This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.


    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

       

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Gunnar Wilmont                           

 

               Gunnar Wilmot

 

Exhibit 10(b)(xi)(a)


EMPLOYMENT AGREEMENT


             AGREEMENT made as of August 3, 1999 by and between THE INTERPUBLIC
GROUP OF COMPANIES, INC., a corporation of the State of Delaware (hereinafter
referred to as "Interpublic"), and STEVEN BERNS (hereinafter referred to as
"Executive").

             In consideration of the mutual promises set forth herein the
parties hereto agree as follows:


ARTICLE I
Term of Employment


             1.01     Upon the terms and subject to the conditions set forth
herein, Interpublic will employ Executive for the period beginning August 3,
1999 and ending on August 2, 2004, or on such earlier date as the employment of
Executive shall terminate pursuant to Article VII or Article VIII. The period
during which Executive is employed hereunder is referred to herein as the "term
of employment". Executive will serve Interpublic during the term of employment.


ARTICLE II
Duties


             2.01     During the term of employment Executive will:




      

                (i)     Use his best efforts to promote the interests of
Interpublic and devote his full time and efforts to its business and affairs;

     

                (ii)     Perform such duties as the Chief Executive Officer and
the Chief Financial Officer may from time to time reasonably assign to him
consistent with the duties, responsibilities, title and authority of Executive
as described in Section 2.01(b); and

     

                (iii)     Serve in any such offices of Interpublic or its
subsidiaries as he may be elected or appointed to consistent with the duties,
responsibilities, title and authority of Executive as described in Section
2.01(b); provided, however, that at all times Executive shall retain his
position, title and employment with Interpublic.

     

(b)     During the term of employment, Executive shall have the position of Vice
President and Treasurer of Interpublic and in such capacity Executive shall have
primary responsibilities for all treasury functions customary for such position
for similar companies in the same industry as Interpublic. Executive shall
report directly to the Chief Financial Officer and Executive Vice President
("CFO") of Interpublic, and the Senior Vice President, Financial Operations
("SVPFO") of Interpublic as long as the person currently holding such title of
SVPFO is employed in such position. In accordance with Interpublic's general
policies, guidelines and procedures, Executive shall have authority over hiring,
firing and promotion of personnel in the treasury area of Interpublic, with
appropriate degree of consultation with the CFO and SVPFO of Interpublic.

     

(c)     Executive's services shall be performed at Interpublic's offices in
Manhattan, New York City, New York, subject to necessary travel requirements of
his position and duties hereunder.


ARTICLE III
Compensation




             3.01     Interpublic will compensate Executive for the duties
performed by him hereunder, including all services rendered as an officer or
director of Interpublic, by payment of a salary at the rate of Three Hundred
Thousand Dollars ($300,000) per annum, payable in equal installments, which
Interpublic may pay at either monthly or semi-monthly intervals.

             3.02     Interpublic may at any time increase the compensation paid
to Executive hereunder if Interpublic in its discretion shall deem it advisable
so to do in order to compensate him fairly for services rendered to Interpublic.

             3.03     Interpublic shall pay a special bonus of $50,000 to
Executive upon execution and delivery of this agreement to compensate Executive
for certain costs and expenses associates with Executive's change in employment.




ARTICLE IV
Bonuses


             4.01     Executive will be eligible during the term of employment
to participate in the Management Incentive Compensation Plan ("MICP"), in
accordance with the terms and conditions of the Plan established from time to
time. Executive shall be eligible to receive MICP awards up to one hundred
(100%) of his base salary, but the actual award, if any, shall be determined by
Interpublic and shall be based on profits of Interpublic, Executive's individual
performance and management discretion. In 1999, your minimum guaranteed MICP
award will be $100,000.


ARTICLE V
Long-Term Performance Incentive Plan; Stock Options


             5.01     As soon as administratively feasible after full execution
of this Agreement, Interpublic will use its best efforts to have the
Compensation Committee of its Board of Directors ("Committee") grant Executive
an award for the 1999-2002 performance period under Interpublic's Long-Term
Performance Incentive Plan ("LTPIP") equal to Two Thousand (2,000) performance
units tied to the cumulative compound profit growth of Interpublic, and options
under Interpublic's Stock Incentive Plan to purchase Sixteen Thousand (16,000)
shares of Interpublic common stock which may not be exercised in any part prior
to the end of the performance period, and thereafter shall be exercisable in
whole or in part.

             5.02     As soon as administratively feasible after full execution
of this Agreement, Interpublic will use its best efforts to have the Management
Human Resources Committee of Interpublic grant Executive an award for the
1999-2000 performance period under Interpublic's Performance Incentive Plan
("PIP") equal to Five Hundred (500) performance points tied to the cumulative
compound profit growth of the Interpublic, and an option under Interpublic's
Stock Incentive Plan to purchase Two Thousand (2,000) shares of Interpublic
Common stock which may not be exercised in any part prior to the end of the
performance period, and thereafter shall be exercisable in whole or in part.

             5.03     As soon as administratively feasible after full execution
of this Agreement, Interpublic will use its best efforts to have the Committee
grant Executive options to purchase an aggregate of Ten Thousand (10,000) shares
of Interpublic Common Stock, which may not be exercised in any part for a period
of three (3) years from the date of the grant and thereafter shall be
exercisable in three annual installments, the first of which may be exercised
for forty percent (40%) of the number of shares covered by the option on or
after the third anniversary of the date of the grant and the second and third of
which may be exercised on or after each successive anniversary date of the grant
for thirty percent (30%) of the number of shares covered by the option.

             5.04     As soon as administratively feasible after full execution
of this Agreement, Interpublic will use its best efforts to have the Committee
grant to Executive, an award of Four Thousand (4,000) restricted shares of
Interpublic common stock which shares shall have a restriction period ending
five years from the date of grant.


ARTICLE VI
Other Employment Benefits


             6.01     Executive shall be elected a member of Interpublic's
Development Council, which shall entitle him to an automobile allowance of Seven
Thousand Dollars ($7,000) per annum and a financial planning allowance of Two
Thousand Five Hundred Dollars ($2,500) per annum.

             6.02     Executive shall be eligible to participate in such other
employee benefits as are available from time to time to other Interpublic key
management executives in accordance with the then-current terms and conditions
established by Interpublic for eligibility and employee contributions required
for participation in such benefits opportunities.

             6.03     In addition to the compensation and benefits provided for
in this Agreement, Interpublic agrees to pay or reimburse Executive for all
reasonable, ordinary and necessary business expenses (including travel) and
entertainment expenses incurred in the performance of his services hereunder in
accordance with the policies of Interpublic as from time to time in effect.

             6.04     Executive shall be entitled to vacation at the rate of
four (4) weeks per calendar year.

             6.05     Executive shall be entitled to receive fringe benefits and
prerequisites in accordance with the plans, practices, programs or policies of
Interpublic from time to time in effect and available generally to senior
executive of Interpublic at Executive's management level.


ARTICLE VII
Termination


             7.01     Interpublic may terminate the employment of Executive
hereunder:

                                (i)     By giving Executive notice in writing at
any time specifying a termination date not less than nine (9) months after the
date on which such notice is given, in which event his employment hereunder
shall terminate on the date specified in such notice; or;

                                (ii)     By giving him notice in writing at any
time specifying a termination date less than nine (9) months after the date on
which such notice is given. In this event his employment hereunder shall
terminate on the date specified in such notice and Interpublic shall thereafter
pay him a sum equal to the amount by which nine (9) months salary at his then
current rate exceeds the salary paid to him for the period from the date on
which such notice is given to the termination date specified in such notice.
Such payment shall be made during the period immediately following the
termination date specified in such notice, in successive equal monthly
installments each of which shall be equal to one month's salary at the rate in
effect at the time of such termination, with any residue in respect of a period
less than one month to be paid together with the last installment.

                                (iii)     However, with respect to any payments
of salary due to Executive after notice of termination shall have been given
pursuant to Subsection 7.01 (i), should Executive commence other employment
during the period when payments thereunder are being made, said payments shall
cease forthwith. Moreover, with respect to any payment of salary or salary
equivalents to Executive after notice of termination shall have been given
pursuant to Subsection 7.01 (ii), should Executive commence other employment
prior to the last payment due under that subsection, no further payments shall
be made to Executive.

             7.02     Executive may at any time give notice in writing to
Interpublic specifying a termination date not less than nine (9) months after
the date on which such notice is given, in which event his employment hereunder
shall terminate on the date specified in such notice.

             7.03     If the employment of Executive hereunder is terminated
pursuant to this Article VII by either Interpublic or Executive, Executive shall
continue to perform his duties hereunder until the termination date at his
salary in effect on the date that notice of such termination is given.

             7.04     Notwithstanding anything else in this Agreement,
Interpublic may terminate the employment of Executive hereunder for Cause.
Interpublic shall provide Executive with 30 days written notice of its intent to
terminate Executive under the provisions of this Section 7.04, which notice
shall (x) indicate the specific provisions of this Section 7.04 on which
termination is predicated, (y) set forth in reasonable detail the facts and
circumstances on which the termination is based and, (z) specify a termination
date. Executive shall have a right to meet with the executive to whom he reports
and other members of senior management senior to him to discuss the matters set
forth in such notice and to cure the same within 30 days after receiving such
notice.

             For purposes of this Agreement, "Cause" means any of the following:

                                (a)     any material breach by Executive of any
material provision of this Agreement. Upon written notice of same by the
Interpublic describing in reasonable detail the breach asserted and stating that
it constitutes notice pursuant to this Section 7.04(a), which breach, if capable
of being cured, has not been cured within 30 days after such notice.

                                (b)     Executive's absence from duty for a
period of time exceeding fifteen (15) consecutive business days or twenty (20)
out of any (30) consecutive business days (other than account of permitted
vacation or as permitted for illness, disability or authorized leave in
accordance with Interpublic's policies and procedures) without the consent of
the Board of Directors;

                                (c)     Executive having commenced employment
with another employer prior to the effective date of Executive's voluntary
resignation from employment with Interpublic under Section 7.02 hereof without
the consent of the Board of Directors of Interpublic;

                                (d)     misappropriation by Executive of funds
or property of Interpublic or any attempt by Executive to secure any personal
profit by receipt of unauthorized third party compensation related to the
business of Interpublic (other than as permitted by this Agreement) and not
fairly disclosed to and approved by the Board of Directors;

                                (e)     fraud, dishonesty or willful misconduct
of a material nature on the part of Executive in the performance of his duties
as an employee of Interpublic; or

                                (f)     a felony conviction of Executive.

Upon a termination for Cause, Interpublic shall pay Executive his salary and
benefits through the date of termination of employment; and Executive shall
receive no severance hereunder.

             7.05     If Executive dies before August 2, 2004 his employment
hereunder shall terminate 30 days after the date of his death.

             7.06     Notwithstanding anything else in this Agreement, Executive
may terminate his employment hereunder for Good Reason. Executive shall provide
Interpublic with 30 days written notice of its intent to terminate his
employment under provisions of this Section 7.06, which notice shall (x)
indicate the specific provisions of the Section 7.06 in which such a terminated
is predicated and (y) set forth in reasonable detail the facts and circumstances
on which termination is based and (z) specify a termination date. Interpublic
shall have the right, if the basis for such termination is curable, to cure such
breach within 30 days after receiving such notice. For purposes of this
Agreement, "Good Reason" means any of the following:




     

(a)     Interpublic's failure to pay or grant any amount or benefit due under
this Agreement or Interpublic otherwise breaches a material term of this
Agreement

     

(b)     There occurs a material diminution in the titles, authority, status or
responsibilities, or compensation or benefits, of Executive as at the date of
such occurrence; or

     

(c)     Interpublic together with its subsidiaries enters into a transaction to
sell substantially all of its assets, Interpublic enters into a transaction to
sell its capital stock or merge or consolidate such that in excess of fifty
percent of the shares of capital stock are no longer held by stockholders
holding such shares immediately prior to such transaction, or a majority of the
Board of Directors of Interpublic is not the same as immediately preceding such
change or there occurs a substantial change in the executive management of
Interpublic.

     

Should executive's employment be terminated for "Good Reason" the Company will
pay him nine months salary on his date of termination.


             7.07     In the event Executive shall be unable to perform his
duties hereunder by virtue of illness or physical or mental incapacity or
disability and Executive shall fail to perform such duties for periods
aggregating 120 consecutive days in any 360 day period, Interpublic shall have
the right to terminate Executive's employment hereunder prior to Executive's
recovery from such illness or disability, at the end of any calendar month after
such 120 day period is satisfied upon at least 15 days prior written notice to
him.


ARTICLE VIII
Covenants


             8.01     While Executive is employed hereunder by Interpublic he
shall not without the prior written consent of Interpublic engage, directly or
indirectly, in any other trade, business or employment, or have any interest,
direct or indirect, in any other business, firm or Corporation; provided,
however, that he may continue to own or may hereafter acquire any securities of
any class of any publicly-owned company and direct his personal investments and
those for the benefit of his family.

             8.02     Executive shall treat as confidential and keep secret the
affairs of Interpublic and shall not at any time during the term of employment
for a period of 3 years, without the prior written consent of Interpublic,
knowingly divulge, furnish or make known or accessible to, or use for the
benefit of, anyone other than Interpublic and its subsidiaries and affiliates
any information of a confidential nature relating in any way to the business of
Interpublic or its subsidiaries or affiliates or their clients and obtained by
him in the course of his employment hereunder. For the purpose of this
Agreement, the following shall not be treated as confidential information: (i)
information previously known to Executive prior to the employment term, (ii)
information which is part of the public domain, (iii) information required to be
disclosed by applicable law or legal process, or (iv) information which is
lawfully in possession of a third party.

             8.03     If Executive violates any provision of Section 8.01 or
Section 8.02, Interpublic may, notwithstanding the provisions of Section 7.01,
terminate the employment of Executive at any time by giving him notice in
writing specifying a termination date. In such event, his employment hereunder
shall terminate on the date specified in such notice.

             8.04     All records, papers and documents kept or made by
Executive relating to the business of Interpublic or its subsidiaries or
affiliates or their clients shall be and remain the property of Interpublic,
except Executive shall be permitted to retain his chronological file of
correspondence and have access to documents for which he may be responsible in
the extent of an inquiry or proceeding.

             8.05     All articles invented by Executive, processes discovered
by him, trademarks, designs, advertising copy and art work, display and
promotion materials and, in general, everything of value conceived or created by
him pertaining to the business of Interpublic or any of its subsidiaries or
affiliates during the term of employment, and any and all rights of every nature
whatever thereto, shall immediately become the property of Interpublic, and
Executive will assign, transfer and deliver all patents, copyrights, royalties,
designs and copy, and any and all interests and rights whatever thereto and
thereunder to Interpublic, without further compensation, upon notice to him from
Interpublic.

             8.06     Following the termination of Executive's employment
hereunder for any reason, Executive shall not for a period of twelve (12) months
from such termination either: (a) solicit any employee of Interpublic or to
leave such employ to enter the employ of Executive or of any company or
enterprise with which Executive is then associated, or (b) solicit or handle on
Executive's own behalf or on behalf of any other person, firm or Interpublic,
the advertising, public relations, sales promotion or market research business
of any advertiser which is a client of Interpublic at the time of such
termination.


ARTICLE IX
Assignment


             9.01     This Agreement shall be binding upon and enure to the
benefit of the successors and assigns of Interpublic. Neither this Agreement nor
any rights hereunder shall be assignable by Executive and any such purported
assignment by him shall be void.


ARTICLE X
Arbitration


             10.01     Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, including claims involving alleged
legally protected rights, such as claims for age discrimination in violation of
the Age Discrimination in Employment Act of 1967, as amended, Title VII of the
Civil Rights Act, as amended, and all other federal and state law claims for
defamation, breach of contract, wrongful termination and any other claim arising
because of Executive's employment, termination of employment or otherwise, shall
be settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association and Section 12.01 hereof, and judgement
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall take place in the city where
Executive customarily renders services to Interpublic.


ARTICLE XI
Agreement Entire


             11.01     This Agreement constitutes the entire understanding
between Interpublic and Executive concerning his employment by Interpublic or
any of its parents, affiliates or subsidiaries and supersedes, except any
applicable benefit plan in effect from time to time, any and all previous
agreements between Executive and Interpublic or any of its parents, affiliates
or subsidiaries concerning such employment, and/or any compensation or bonuses.
This Agreement may not be changed orally.


ARTICLE XII
Applicable Law


             12.01     The Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


    

THE INTERPUBLIC GROUP
OF COMPANIES, INC.

          

       

By:     /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

          /s/ Gunnar P. Wilmont                          

 

               Gunnar P. Wilmot

 

Exhibit 10(c)(xiv)













TRUE NORTH COMMUNICATIONS INC.

DEFERRED COMPENSATION PLAN

(Amended and Restated Effective January 1, 2001)









































TRUE NORTH COMMUNICATIONS INC.
DEFERRED COMPENSATION PLAN


ARTICLE I - PURPOSE; EFFECTIVE DATE




1.1.

Purpose

.  The purpose of the True North Communications Inc. Deferred Compensation Plan
(hereinafter, the "Plan") is to permit a select group of management or highly
compensated employees of True North Communications Inc. and its participating
subsidiaries to defer the receipt of income which would otherwise become payable
to them and to provide additional deferred compensation through company
contributions. In addition, it is intended that certain obligations undertaken
in several predecessor non-qualified plans established by the Company, its
predecessor companies or affiliates, be incorporated into the operation of this
plan for administrative ease and consistency of benefits. It is intended that
this Plan, by providing this deferral opportunity, will assist the Company in
retaining and attracting individuals of exceptional ability by providing them
with these benefits.    

1.2.

Effective Date

.  The Plan was originally effective as of April 1, 1999. The "Effective Date"
of this amended and restated Plan is January 1, 2001.    

ARTICLE II - DEFINITIONS

   

For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise

 

2.1.

Account(s)

.  "Account(s)" means the account or accounts maintained on the books of the
Company used solely to calculate the amount payable to each Participant under
this Plan and shall not constitute a separate fund of assets. The Accounts
available for each Participant shall be identified as the Retirement Account and
the Withdrawal Account. In addition, there shall be an Interest Rate Subaccount
within the Retirement Account to account for certain Rollover Amounts and
Discretionary Contributions that are to be credited with interest based on a
rate of interest determined by the Committee.    

2.2.

Beneficiary

.  "Beneficiary" means the person, persons or entity as designated by the
Participant, entitled under Article VI to receive any Plan benefits payable
after the Participant's death.    

2.3.

Board

.  "Board" means the Board of Directors of the Company or the Compensation
Committee thereof.    

2.4.

Code.  

"Code" means the Internal Revenue Code of 1986, as amended from time to time.  
 

2.5.

Committee

.  "Committee" means the Administrative Committee of the Company, which has been
appointed by the Board to administer the Company's retirement plans, including
the Plan.    

2.6.

Company

.  "Company" means True North Communications Inc., a Delaware corporation, and
any directly or indirectly affiliated subsidiary corporations any of whose
employees are designated as eligible to participate in the Plan.    

2.7.

Compensation

.  "Compensation" means the base salary payable to and bonus or incentive
compensation earned by a Participant with respect to employment services
performed for the Company by the Participant and considered to be "wages" for
purposes of federal income tax withholding. For purposes of this Plan,
Compensation shall be calculated before reduction for any amounts deferred by
the Participant pursuant to the Company's tax-qualified plans which may be
maintained under Section 401(k) or Section 125 of the Code or pursuant to this
Plan or any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any other forms of compensation is subject to
Committee approval.    

2.8.

Deferral Commitment

.  "Deferral Commitment" means a commitment made by a Participant to defer a
portion of Compensation as set forth in Article III. The Deferral Commitment
shall apply to salary and/or bonus payable to the Participant, and shall specify
the Account or Accounts to which the Compensation deferred shall be allocated.
Such allocation shall be made in whole percentages or stated dollar amounts and
shall be made in a form acceptable to the Committee. A Deferral Commitment shall
remain in effect until amended or revoked as provided under Section 3.2(d)
below.    

2.9.

Deferral Period

.  "Deferral Period" means each calendar year.    

2.10.

Determination Date

.  "Determination Date" means each business day.    

2.11.

Disability

.  "Disability" means total and permanent disability, as defined in the
Company's long-term disability plan, as it may be amended from time to time, and
as interpreted by the Committee in its sole and absolute discretion.    

2.12

Discretionary Contribution

.  "Discretionary Contribution" means the Company profit sharing contribution or
other discretionary contribution credited to a Participant's Account(s) under
Section 4.6 below.    

2.13.

Distribution Election

.  "Distribution Election" means the election by a Participant as to the timing
and/or form of payment of benefits payable from each Account under this Plan, on
a form prescribed by the Committee for this purpose and completed by the
Participant.    

2.14.

ERISA

.  "ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.    

2.15

Excess 401(k) Amount

.  "Excess 401(k) Amount" means the amount of Compensation that the Participant
has elected to be deferred under the provisions of the 401(k) Plan, but which
cannot be contributed to the 401(k) Plan on behalf of the Participant due to the
fact that salary and bonus deferrals under this Plan are not treated as
compensation under the 401(k) Plan and/or due to the limitations imposed by Code
Sections 401(a)(30), 402(g)(1), 401(a)(17), 415(c)(1) or any other limitations
under the Code or the provisions of the 401(k) Plan. The maximum amount that can
be contributed to the 401(k) Plan due to these restrictions is hereinafter
referred to as "Maximum 401(k) Amount." It is recognized that for purposes of
the 401(k) Plan the definition of "compensation" will most likely be more
restrictive than the definition under this Plan and that the calculation of the
amount elected to be deferred into the 401(k) Plan, the Maximum 401(k) Amount,
and the Excess 401(k) Amount shall be calculated in accordance with the
provisions of the 401(k) Plan. For purposes of this Plan, in determining the
Excess 401(k) Amount, the election with respect to the amount of compensation to
be deferred into the 401(k) Plan in effect at the time that the Participant
achieves the Maximum 401(k) Amount shall be deemed to continue in effect for the
balance of the applicable Deferral Period.    

2.16.

Financial Hardship

.  "Financial Hardship" means a severe financial hardship of the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent of the Participant, loss of the Participant's property due to
casualty, or other similar extraordinary and unforeseeable circumstance arising
as a result of events beyond the control of the Participant. Financial Hardship
shall be determined based upon such standards as are, from time to time,
established by the Committee, and such determination shall be in the sole
discretion of the Committee.    

2.17.

401(k) Plan

.  "401(k) Plan" means the Company retirement plan in which the Participant
participates, which is tax-qualified under Section 401(a) of the Code and
satisfies the requirements of Section 401(k) of the Code. As of the Effective
Date, the only applicable tax-qualified plan is the True North Communications
Inc. Retirement Plan, as amended from time to time.    

2.18.

Investment Performance

.  "Investment Performance" means the amount credited to or deducted from a
Participant's Retirement and Withdrawal Accounts on each Determination Date.
Amounts credited to or deducted from a Participant's Retirement and Withdrawal
Accounts shall be based on the earnings and/or losses of the Valuation Funds
chosen by the Participant as provided in Section 2.25 below and in a manner
consistent with Section 4.3 below. Such credits to a Participant's Retirement
and Withdrawal Accounts may be either positive or negative to reflect the
increase or decrease in the applicable Valuation Funds.      

Notwithstanding the foregoing, Investment Performance credited to the Interest
Rate Subaccount within the Retirement Account shall be based on a rate of
interest set and declared by the Committee in its sole discretion from time to
time.

   

2.19.

Matching Contribution

.  "Matching Contribution" means the Company contribution credited to a
Participant's Retirement Account under Section 4.5 below.    

2.20.

Participant

.  "Participant" means any employee who is eligible pursuant to Section 3.1
below to participate in this Plan, and who has elected to defer Compensation
under this Plan in accordance with Article III below. Such employee shall remain
a Participant in this Plan for the period of deferral and until such time as all
benefits payable under this Plan have been paid in accordance with the
provisions hereof.    

2.21.

Plan

.  "Plan" means this True North Communications Inc. Deferred Compensation Plan,
as amended from time to time.    

2.22.

Predecessor Plan

.  "Predecessor Plan" means those plans maintained by the Company, or its
predecessor entities, established to be non-qualified deferred compensation
plans for a select group of management or highly compensated employees. These
Plans specifically include the Bozell, Jacobs, Kenyon & Eckhardt, Inc. Executive
Wealth Accumulation Plan (the "EWAP"), the Foote, Cone & Belding Communications,
Inc. Stock Purchase Integration Plan, (the "SPIP"), and the Foote, Cone &
Belding Communications, Inc. Profit Sharing Integration Plan, (the "PSIP") along
with any other plan or program designated by the Committee.    

2.23.

Retirement

.  "Retirement" means a Participant's termination of employment with the Company
after attaining age 55.    

2.24.

Rollover Amount

.  "Rollover Amount" means the amount determined by the Committee in its sole
discretion to represent the balance of the obligation to specifically named
Participants under a Predecessor Plan, which is to be added to an Account in
this Plan. It is intended that the Rollover Amount shall be determined in
accordance with the terms of the applicable Predecessor Plan. Such Rollover
Amount shall be determined by the Committee and added to the appropriate Account
under this Plan as of the later of the original effective date of this Plan or
the date that the Participant first becomes eligible to participate in this
Plan.    

2.25.

Valuation Funds

.  "Valuation Funds" means one or more of the independently established funds or
indices that are identified and listed by the Committee. These Valuation Funds
are used solely to calculate the Investment Performance that is credited to each
Participant's Retirement and Withdrawal Accounts in accordance with Article IV
below, and does not represent nor should it be interpreted to convey any
beneficial interest on the part of the Participant in any asset or other
property of the Company. The determination of the increase or decrease in the
performance of each Valuation Fund shall be made by the Committee in its
reasonable discretion. The Committee shall select the various Valuation Funds
available to the Participants with respect to this Plan.    

ARTICLE III - ELIGIBILITY AND PARTICIPATION

   

3.1.

Eligibility and Participation

.        

a)

Eligibility

.     Eligibility to participate in the Plan shall be limited to those select
key employees of the Company who are designated by management from time to time
and approved by the Committee. The Committee and its delegates shall have the
authority to establish general guidelines for Plan participation; provided that
no individual with annual base salary of less than $100,000 shall be eligible to
make future Deferral Commitments on or after the Effective Date.        

b)

Participation

.     An employee's participation in the Plan shall be effective upon
notification to the employee by the Committee of eligibility to participate, and
completion and submission of a Deferral Commitment and a Distribution Election
form to the Committee no later than 30 days prior to the beginning of the
Deferral Period.        

c)

First-Year Participation

.     When an individual first becomes eligible to participate during a Deferral
Period, a Deferral Commitment may be submitted to the Committee within 30 days
after the Committee notifies the individual of eligibility to participate.
Subject to Section 3.2(b), such Deferral Commitment will be effective only with
regard to Compensation earned and payable following submission of the Deferral
Commitment to the Committee.      

3.2.

Form of Deferral

.     A Participant may elect a Deferral Commitment as follows:      

a)

Salary Deferral Commitment

.  A Deferral Commitment shall be made with respect to salary payable by the
Company to a Participant during the immediately succeeding Deferral Period, and
shall designate the portion of each deferral that shall be allocated among the
Retirement and Withdrawal Accounts. The Participant shall set forth the amount
to be deferred as a full percentage of salary payable (the Participant may
designate a different percentage of salary and bonus that is to be deferred
under this Plan). The salary Deferral Commitment shall specify the Participant's
initial allocation of the amounts deferred into each Account among the various
available Valuation Funds.        

b)

Bonus Deferral Commitment

.  A Deferral Commitment shall be made with respect to each payment of bonus or
incentive compensation payable by the Company to a Participant with respect to
services performed during the immediately succeeding Deferral Period, and shall
designate the portion of each deferral that shall be allocated among the
Retirement and Withdrawal Accounts. Notwithstanding the foregoing, for a
Participant's initial Deferral Period under the Plan, his or her bonus Deferral
Commitment may apply to bonuses earned for the calendar year in which such
Deferral Commitment is made, provided that the amount of such bonus remains
substantially uncertain as of the time such Deferral Commitment is submitted.
The Participant shall set forth the amount to be deferred as either a full
percentage of bonus or incentive compensation payable (the Participant may
designate a different percentage of salary and bonus that is to be deferred
under this Plan), as a stated dollar amount, or as a percentage of the bonus
payable in excess of a stated amount. The Deferral Commitment shall specify the
Participant's initial allocation of the amounts deferred into each Account among
the various available Valuation Funds.          

To the extent any Participant receives a bonus partially or completely in the
form of restricted stock (or any other non-cash form), the Committee or its
delegates shall have the discretion as it/they deem appropriate to adjust the
Participant's Deferral Commitment (as it applies to such bonus) to account for
the non-cash element. This discretion shall be exercised in a manner that is
consistent among similarly-situated Participants.

       

c)

Excess 401(k) Amount

.  A Deferral Commitment shall be made with respect to Excess 401(k) Amounts, if
any, as defined in Section 2.15 above. Any Excess 401(k) Amounts so deferred
shall be deferred into the Retirement Account.        

d)

Period of Commitment

.  Once a Participant has made a Deferral Commitment, that Commitment shall
remain in effect for that Deferral Period (or the remainder thereof). A new
Deferral Commitment must be submitted for each Deferral Period, as a Deferral
Commitment shall apply only to the Deferral Period for which it is submitted.  
 

3.3.

Maximum Deferral Commitments

.  The maximum amount of each payment of base salary that may be deferred into
this Plan shall be 50% of base salary, and the maximum amount of each payment of
bonus or incentive compensation that may be deferred into this Plan shall be
100% of bonus or incentive compensation.    

3.4.

Commitment Limited by Termination

.  If a Participant terminates employment with the Company prior to the end of
the Deferral Period, the Deferral Period shall end as of the date of such
termination.    

3.5.

Modification of Deferral Commitment

.  Except as provided in Section 5.5 below, a Deferral Commitment shall be
irrevocable by the Participant during a Deferral Period.    

3.6.

Change in Employment Status

.  If the Committee determines that a Participant is no longer eligible to
participate in this Plan, but the Participant remains employed with the Company,
the Participant's existing Deferral Commitment shall terminate at the end of the
Deferral Period, and no new Deferral Commitment may be made by such Participant
after notice of such determination is given by the Committee, unless the
Participant later satisfies the requirements of Section 3.1 above. If any such
Participant's total Account balance at such time (or at any subsequent time) is
less than $5,000, then the Committee shall distribute the Participant's Account
balances in accordance with Article V below as if the Participant had terminated
employment with the Company as of that time.      

If the Committee, in its sole discretion, determines that a Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as determined in accordance with ERISA, the Committee may
in its sole discretion terminate any Deferral Commitment for that year, prohibit
the Participant from making any future Deferral Commitments and/or distribute
the Participant's Account balances in accordance with Article V below as if the
Participant had terminated employment with the Company as of that time.

   

ARTICLE IV - DEFERRED COMPENSATION ACCOUNTS; COMPANY CONTRIBUTIONS

   

4.1.

Accounts

.  The Rollover Amounts, the Compensation deferred by a Participant under the
Plan, any Matching Contributions, Discretionary Contributions, Excess 401(k)
Amounts and Investment Performance shall be credited to the Participant's
various Account(s). Separate accounts may be maintained to reflect the different
Accounts chosen by the Participant, and the Participant shall designate the
portion of each deferral that will be credited to each Account, as set forth in
Section 3.2(a), (b) and (c). These Accounts shall be used solely to calculate
the amount payable to each Participant under this Plan and shall not constitute
separate funds of assets.    

4.2.

Timing of Credits; Withholding

.  A Participant's deferred salary or bonus, if any, shall be credited to each
Account designated by the Participant on or as soon as practicable after the
date the Compensation deferred would have otherwise been payable to the
Participant. Excess 401(k) Amounts and Matching Contributions, if any, shall be
credited to the Participant's Retirement Account on or as soon as practicable
after the date the corresponding deferred salary or bonus is credited to the
applicable Account(s). Any Discretionary Contributions shall be credited to the
appropriate Account(s) as provided by the Committee. Any Rollover Amounts shall
be credited to the appropriate Account(s) as set forth below in Section 4.4 as
an initial balance in the appropriate Account(s) as of the later of the original
effective date of this Plan or the date that the Participant first becomes
eligible to participate in this Plan. Any withholding of taxes or other amounts
with respect to deferred Compensation that is required by local, state or
federal law shall be withheld from the Participant's corresponding non-deferred
portion of Compensation to the maximum extent possible, and any remaining amount
shall reduce the amount credited to the Participant's Account in a manner
specified by the Committee.    

4.3.

Valuation Funds

. A Participant shall designate, at a time and in a manner acceptable to the
Committee, one or more Valuation Funds for the Retirement and/or Withdrawal
Account(s) for the sole purpose of determining the manner by which Investment
Performance shall be credited to or deducted from such Account. Such election
shall designate the portion of each deferral of Compensation made into the
Retirement and Withdrawal Accounts that shall be allocated among the available
Valuation Fund(s), and such election shall apply to each succeeding deferral of
Compensation until such time as the Participant shall file a new election with
the Committee. Participants shall also be permitted to reallocate the balance in
each Valuation Fund among the other available Valuation Funds as determined by
the Committee.      

The manner in which such elections shall be made and the frequency with which
such elections may be changed and the manner in which such elections shall
become effective shall be determined in accordance with the procedures to be
adopted by the Committee or its delegates from time to time. As of the Effective
Date, such elections may be made on a daily basis electronically, and such
elections shall become effective on the date made or the next available
Determination Date.

   

4.4.

Rollover Amounts

. The Company may credit a Rollover Amount to the Participant's Account(s) in an
amount determined by the Committee in accordance with the appropriate
Predecessor Plan as stated in Section 2.24 above. Any Rollover Amount designated
as being in relation to the EWAP Predecessor Plan may be credited to the
Retirement or the Withdrawal Accounts at the direction of the Participant. Any
Rollover Amount designated as being in relation to the SPIP or PSIP Predecessor
Plans will be credited to the Interest Rate Subaccount within the Retirement
Account.    

4.5.

Matching Contributions

. The Company may credit Matching Contributions to the Participant's Retirement
Account in an amount to be determined by the Committee in relation to the
Compensation deferred by the Participant under the 401(k) Plan and the
corresponding Excess 401(k) portion of this Plan during each Deferral Period. As
of the Effective Date, Matching Contributions shall be made under this Plan for
Participants who have elected to participate in the 401(k) Excess portion of
this Plan and will be designed to equal the additional matching contributions
that would have been made on the Participant's behalf under the 401(k) Plan if
the Retirement Plan Limits (as defined in Section 4.6 below) did not apply and
if the amounts deferred by the Participant pursuant to Section 3.2 were treated
as compensation under the 401(k) Plan. As such, Matching Contributions for each
Deferral Period shall equal (1) one hundred percent (100%) of the amounts
deferred by the Participant for that Deferral Period under Section 3.2(c) above,
up to a maximum of the first 3% of the Participant's Compensation for such
Deferral Period, plus (2) fifty percent (50%) of the amounts deferred by the
Participant for that Deferral Period under Section 3.2(c) above, up to the next
2% of the Participant's Compensation for such Deferral Period, minus (3) the
matching contributions made on the Participant's behalf for that Deferral Period
under the 401(k) Plan.    

4.6.

Profit-Sharing and Other Discretionary Contributions

. The Company may make Discretionary Contributions to a Participant's Accounts.
Discretionary Contributions shall be credited at such times, in such amounts and
to such Accounts as recommended by the Company and approved by the Compensation
Committee of the Board or the full Board. As of the Effective Date,
Discretionary Contributions shall include profit-sharing contributions made on
behalf of certain designated eligible Participants as follows: For each Deferral
Period, an eligible Participant's profit-sharing contribution shall be an amount
equal to (a) minus (b), where:      

a)

equals the profit-sharing contribution that would have been allocated to the
Participant under the 401(k) Plan for such Deferral Period if the "Retirement
Plan Limits" did not apply and if the amounts of salary deferred by the
Participant pursuant to Section 3.2 were treated as compensation under the
401(k) Plan; and

       

b)

equals the actual profit-sharing contribution allocated to the Participant under
the 401(k) Plan for such Deferral Period.

     

For purposes of (a) above, "Retirement Plan Limits" means the limitation imposed
by Section 415 of the Code on allocations to Participants' accounts under the
401(k) Plan and the limitation imposed by Section 401(a)(17) of the Code on the
amount of a Participant's annual compensation that may be taken into account
under the 401(k) Plan. These profit-sharing Discretionary Contributions shall be
credited to a Participant's Interest Rate Subaccount within the Retirement
Account at or as soon as practicable after the time profit-sharing contributions
are credited to such Participant's account(s) under the 401(k) Plan.

   

4.4.

Determination of Accounts

. Each Participant's Account as of each Determination Date shall consist of the
balance of the Account as of the immediately preceding Determination Date,
adjusted as follows:      

a)

New Deferrals

. The Retirement and Withdrawal Accounts shall be increased by any deferred
Compensation, if any, credited since such prior Determination Date in the
proportion chosen by the Participant.        

b)

Company Contributions

. The Retirement Account shall be increased by any Matching Contribution, Excess
401(k) Amounts, and/or Discretionary Contributions credited since such prior
Determination Date; provided that profit-sharing Discretionary Contributions
under Section 4.6 shall be credited to the Interest Rate Subaccount within the
Retirement Account. Rollover Amounts shall be treated as initial balances in the
Retirement and/or Withdrawal Accounts, as applicable.        

c)

Distributions

. Each Account shall be reduced by the amount of each benefit payment made from
that Account since the prior Determination Date. Distributions from the
Retirement and Withdrawal Accounts shall be deemed to have been made
proportionally from each of the Valuation Funds maintained within such Account
based on the proportion that such Valuation Fund bears to the sum of all
Valuation Funds maintained within such Account for that Participant as of the
Determination Date immediately preceding the date of payment.        

d)

Investment Performance

. The Retirement and Withdrawal Accounts shall be increased or decreased by the
Investment Performance credited to such Accounts since such Determination Date
as though the balance of that Account had been invested in the applicable
Valuation Funds chosen by the Participant. The Interest Rate Subaccount within
the Retirement Account shall be increased by the interest credited to such
Account since such prior Determination Date based on the interest rate
established by the Committee.    

4.8.

Vesting of Accounts

. Subject to the right of the Committee to impose vesting restrictions with
respect to future Matching and/or Discretionary Contributions, all amounts
credited to a Participant's Accounts, net of Investment Performance, shall be
100% vested.    

4.9.

Statement of Accounts

. The Committee shall give to each Participant a statement showing the balances
in the Participant's Accounts on no less than an annual basis.    

ARTICLE V - PLAN BENEFITS

   

5.1.

Retirement Account

. The balance of a Participant's Retirement Account shall be distributed to the
Participant upon his or her termination of employment with the Company. Benefits
under this Section shall be payable as soon as administratively practical after
termination of employment. The form of benefit payment shall be that form
selected by the Participant pursuant to Section 5.6 below, except that if the
Participant terminates employment with the Company prior to Retirement, the full
amount of the Retirement Account shall be paid in a lump sum.    

5.2.

Withdrawal Account

. Subject to the remainder of this Section 5.2, the balance of a Participant's
Withdrawal Account shall be distributed to the Participant upon the date chosen
by the Participant in his or her Distribution Election that corresponds to his
or her first Deferral Commitment which designates a portion of the Compensation
deferred be allocated to the Withdrawal Account; provided, however, that the
date of payment commencement under this Section shall be no earlier than the
third anniversary of the Participant's initial deferral into the Withdrawal
Account. The Participant may subsequently amend the intended date of payment to
a date later than that date initially chosen by filing a new Distribution
Election with the Committee no later than 24 months prior to the
initially-chosen date of payment. The Participant may file this amendment to
defer the receipt of benefits under this Section only twice, and each new
Distribution Election must provide for a pay-out at a date later than the
election in force immediately prior to filing such new election. The form of
benefit payment shall be that form selected by the Participant pursuant to
Section 5.6 below. Notwithstanding the foregoing, if the Participant terminates
employment with the Company prior to the date so chosen (or as subsequently
amended) by the Participant, the balance of the Withdrawal Account as of the
date of termination of employment shall be added to the Retirement Account and
shall be paid in accordance with the provisions of Section 5.1 above.    

5.3.

Disability

. If a participant becomes Disabled in accordance with Section 2.11 above,
distribution of the Participant's Plan benefits shall be made in the same manner
as if the Participant were to Retire on the date he or she commences long-term
disability benefits under the Company's long-term disability plan.    

5.4.

Death Benefit

. Upon the death of a Participant prior to the commencement of benefits under
this Plan from any Account, the Company shall pay to the Participant's
beneficiary an amount equal to the balance in that Account in a lump sum. In the
event of the death of the Participant after the commencement of installment
payments from any Account, the remaining benefits from that Account shall be
paid as soon as practicable to the Participant's designated Beneficiary in one
lump sum.    

5.5.

Hardship Distributions

. Upon a finding that a Participant has suffered a Financial Hardship, the
Committee may, in its sole discretion, amend the existing Deferral Commitment or
make distributions from any or all of the Participant's Accounts. The amount of
such distribution shall be limited to the amount reasonably necessary to meet
the Participant's needs resulting from the Financial Hardship. If payment is
made due to Financial Hardship, the Participant's deferrals under this Plan
shall cease for the period of the Financial Hardship and for 12 months
thereafter. Any resumption of the Participant's deferrals under the Plan after
such 12-month period shall be made only at the election of the Participant in
accordance with Article III above.    

5.6.

Form of Payment

. Unless otherwise specified in this Article V, the benefits payable from any
Account under this Plan shall be paid in one of the forms of benefit payment
described below, as specified by the Participant in his or her Distribution
Election. The most recently submitted Distribution Election shall be effective
for the entire Account balance unless amended in writing by the Participant and
delivered to the Committee. If the Participant's most recent Distribution
Election as to the form of payment was made within 24 months of the time
benefits under this Plan become due and payable, then the most recent election
made by the Participant more than 24 months prior to the time such benefit
becomes due and payable shall be used to determine the form of payment. The
permitted forms of benefit payments are:      

a)

A lump sum amount which is equal to the Account balance; and

       

b)

Annual installments for a period of five years (with respect to the Withdrawal
Account) or 10 years (with respect to the Retirement Account), where the annual
payment shall be equal to the balance of the Account immediately prior to the
payment, multiplied by a fraction, the numerator of which is one and the
denominator of which is the remaining number of annual payments. Investment
Performance on the unpaid Account balance shall be based on the most recent
allocation among the available Valuation Funds chosen by the Participant in
accordance with Section 4.3 above; except that the interest credited to the
Interest Rate Subaccount within the Retirement Account during the pay-out period
shall continue to be the rate declared by the Committee in accordance with
Section 2.18 above.

   

5.7.

Small Accounts

. If the total of a Participant's unpaid Account balances as of the
Participant's Retirement is less than $5,000, the remaining unpaid Account(s)
shall be paid in a lump sum, notwithstanding any election by the Participant to
the contrary.    

5.8.

Withholding; Payroll Taxes

. The Company shall withhold from any payment made pursuant to this Plan any
taxes required to be withheld from such payments under local, state or federal
law. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Section 3405(a)(2) of the Code or any successor provision
thereto.    

5.9.

Payment to Guardian

. If a Plan benefit is payable to a minor or a person declared incompetent or to
a person incapable of handling the disposition of the property, the Committee
may direct payment to the guardian, legal representative or person having the
care and custody of such minor, incompetent or person. The Committee may require
proof of incompetence, minority, incapacity or guardianship, as it may deem
appropriate prior to distribution. Such distribution shall completely discharge
the Committee and the Company from all liability with respect to such benefit.  
 

5.10.

Effect of Payment

. The full payment of the applicable benefit under this Article V shall
completely discharge all obligations on the part of the Company to the
Participant (and the Participant's Beneficiary) with respect to the operation of
this Plan, and the Participant's (and Participant's Beneficiary's) rights under
this Plan shall terminate.    

ARTICLE VI - BENEFICIARY DESIGNATION

   

6.1.

Beneficiary Designation

. Each Participant shall have the right, at any time, to designate one or more
persons or entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of the Participant's death
prior to complete distribution of the Participant's Account balances. Each
Beneficiary designation shall be on a written form prescribed by the Committee
and shall be effective only when filed with the Committee during the
Participant's lifetime. Designation by a married Participant to the
Participant's spouse of less than a 50% interest in the Participant's benefits
shall not be effective unless the spouse executes a written consent that
acknowledges the effect of the designation, or it is established that the
consent cannot be obtained because the spouse cannot be located.    

6.2.

Changing Beneficiary

. Any Beneficiary designation may be changed by an unmarried Participant without
the consent of the previously named Beneficiary by the filing of a new
Beneficiary designation with the Committee. A married Participant's Beneficiary
designation may be changed by the Participant with the consent of the
Participant's spouse as provided for in Section 6.1 above by the filing of a new
designation, which shall cancel all designations previously filed.    

6.3.

Change in Marital Status

. If the Participant's marital status changes after the Participant has
designated a Beneficiary, the following shall apply:        

a)

If the Participant is married at death but was unmarried when the designation
was made, the designation shall be void unless the spouse has consented to it in
the manner prescribed in Section 6.1 above.

       

b)

If the Participant is unmarried at death but was married when the designation
was made:

         

i)     The designation shall be void if the spouse was named as Beneficiary

   

ii)    The designation shall remain valid if a non-spouse Beneficiary was named.

     

c)

If the Participant was married when the designation was made and is married to a
different spouse at death, the designation shall be void unless the new spouse
has consented to it in the manner prescribed in Section 6.1 above.

   

6.4.

No Beneficiary Designation

. If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant's benefits, the Participant's Beneficiary shall be the person
in the first of the following classes in which there is a survivor:      

a)

The Participant's surviving spouse;

       

b)

The Participant's children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living;

       

c)

The Participant's estate.

   

6.5.

Effect of Payment

. Payment to the Beneficiary shall completely discharge the Company's
obligations under this Plan.

ARTICLE VII - ADMINISTRATION

   

7.1.

Committee

. The Plan shall be administered by the Committee.    

7.2.

Powers of the Committee

. The Committee shall have all powers necessary to administer the Plan,
including, without limitation, the power to interpret the provisions of the
Plan, to decide all questions of eligibility, to establish rules and forms for
the administration of the Plan, and to appoint individuals to assist in the
administration of the Plan and any other agents it deems advisable.    

7.3.

Actions of the Committee

. All determinations, interpretations, rules, and decisions of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having or claiming to have any interest or right under the Plan.    

7.4.

Delegation

. The Committee shall have the power to delegate specific duties and
responsibilities to officers or other employees of the Company or to other
individuals or entities. The Committee may rescind any delegation at any time.
Except as otherwise required by law, each person or entity to whom a duty or
responsibility has been delegated shall be responsible for the exercise of such
duty or responsibility and shall not be responsible for any act or failure to
act of any other person or entity.    

7.5.

Indemnification

. The Company shall indemnify the members of the Committee, the members of the
Board and all Company officers and other employees responsible for administering
the Plan against any and all liabilities arising by reason of any act or failure
to act made in good faith in accordance with the provisions of the Plan. For
this purpose, liabilities include expenses reasonably incurred in the defense of
any claim relating to the Plan.    

7.6.

Reports and Records

. The Committee and those to whom the Committee has delegated duties under the
Plan shall keep records of all their proceedings and actions and shall maintain
books of account, records, and other data as shall be necessary for the proper
administration of the Plan and for compliance with applicable law.    

ARTICLE VIII - CLAIMS PROCEDURE

   

               If a Participant or his or her beneficiary (hereinafter referred
to as a "Claimant") is denied all or a portion of an expected benefit under the
Plan for any reason, he or she may file a claim with the Committee. Such claim
shall be reviewed by the subcommittee of the Committee that is designated to
review such claims. This subcommittee shall notify the Claimant within 90 days
after receipt of the claim (or within 180 days if special circumstances apply)
of allowance or denial of the claim. If the claim for benefits is denied, in
whole or in part, the Claimant will receive a written explanation of:

     

a)

The specific reasons for the denial;

       

b)

The specific references to provisions of the Plan document that support those
reasons;

       

c)

Any additional information that must be provided to improve the claim and the
reasons why that information is necessary; and

       

d)

The procedures that are available for a further review of the claim.

   

A Claimant is entitled to request a review of any denial of his or her claim by
the full Committee. The request for review must be submitted within 60 days of
receipt of the denial. Absent a request for review within the 60-day period, the
claim shall be deemed to be conclusively denied. The Claimant or his or her
representatives shall be entitled to review all pertinent documents and to
submit issues and comments in writing as part of any request for review. The
Committee may, but shall not be required to, grant the Claimant a hearing as
part of this review process. The Committee will conduct a full and fair review
of the claim and will notify the Claimant of the decision within 60 days (or 120
days if special circumstances apply). The decision must be in writing and will
include the specific reasons and references to Plan provisions on which the
decision is based. The Committee has the exclusive right and discretion to
interpret the provisions of the Plan, and the entitlement to benefits, and its
decision is conclusive and final and not subject to further review.

   

ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN

   

9.1.

Amendment

. The Board or any duly authorized committee thereof may amend the Plan, in full
or in part, at any time. However, no amendment shall reduce the amount accrued
in any Account as of the date such notice of the amendment is given.    

9.2.

Termination

. The Company expects the Plan to be permanent, but necessarily must, and does,
reserve the right to terminate the Plan, by action of the Board, at any time.  
 

9.3.

Partial Termination

. The Board may partially terminate the Plan by instructing the Committee not to
accept any additional Deferral Commitments. If such a partial termination
occurs, the Plan shall continue to operate and be effective with regard to
Deferral Commitments entered into prior to the effective date of such partial
termination.    

9.4.

Complete Termination

. The Board may completely terminate the Plan by instructing the Committee not
to accept any additional Deferral Commitments, and by terminating all ongoing
Deferral Commitments. In the event of complete termination, the Plan shall cease
to operate and the Company shall distribute each Account to the appropriate
Participant.    

ARTICLE X - MISCELLANEOUS

   

10.1.

Unfunded Plan

. This plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of "management or highly-compensated
employees" within the meaning of Sections 201, 301, and 401 of ERISA, and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Accordingly, the Board may terminate the Plan and make no further benefit
payments or remove certain employees as Participants if it is determined by the
United States Department of Labor, a court of competent jurisdiction, or an
opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3 (2) of ERISA (as currently in effect or
hereafter amended) which is not so exempt.    

10.2.

Company Obligation

. The obligation to make benefit payments to any Participant under the Plan
shall be an obligation solely of the Company.    

10.3.

Unsecured General Creditor

. Notwithstanding any other provision of this Plan, Participants and
Participants' Beneficiaries shall be unsecured general creditors, with no
secured or preferential rights to any assets of the Company or any other party
for payment of benefits under this Plan. Any property held by the Company for
the purpose of generating the cash flow for benefit payments shall remain its
general, unpledged and unrestricted assets. The Company's obligation under the
Plan shall be an unfunded and unsecured promise to pay money in the future.    

10.4.

Trust Fund

. The Company shall be responsible for the payment of all benefits provided
under the Plan. At its discretion, the Company may establish one or more trusts,
with such trustees as the Committee may approve, for the purpose of assisting in
the payment of such benefits. Although such a trust shall be irrevocable, its
assets shall be held for payment of all of the Company's general creditors in
the event of insolvency. To the extent any benefits provided under the Plan are
paid from any such trust, the Company shall have no further obligation to pay
them. If not paid from the trust, such benefits shall remain the obligation of
the Company.    

10.5.

Nonassignability

. Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency.    

10.6.

Not a Contract of Employment

. This Plan shall not constitute a contract of employment between the Company
and any Participant. Nothing in this Plan shall give a Participant the right to
be retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge a Participant at any time.    

10.7.

Protective Provisions

. A Participant will cooperate with the Company by furnishing any and all
information requested by the Company in order to facilitate the payment of
benefits hereunder, and by taking such physical examinations as the Company may
deem necessary and taking such other action as may be requested by the Company.
   

10.8.

Governing Law

. The provisions of this Plan shall be construed and interpreted according to
the laws of the State of Illinois, except as preempted by federal law.    

10.9.

Validity

. If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision had never been inserted herein.    

10.10.

Successors

. The provisions of this Plan shall bind and inure to the benefit of the Company
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise, acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.    

10.11.

Severability

. If any provision of the Plan shall be found to be invalid or unenforceable by
a court of competent jurisdiction, the validity or enforceability of the
remaining provisions of the Plan shall remain in full force and effect.

 

Exhibit 10(c)(xv)


ACTION BY WRITTEN CONSENT
OF THE SOLE DIRECTOR OF
TRUE NORTH COMMUNICATIONS INC.


               

The undersigned, being the sole member of the Board of Directors of True North
Communications Inc., a Delaware corporation (the "Company"), does hereby consent
in writing and in lieu of a meeting, pursuant to Section 141(f) of the General
Corporation Law of the State of Delaware, to the adoption of the following
resolutions:

               WHEREAS, True North currently maintains the True North
Communications Inc. Deferred Compensation Plan (the "Plan"), which provides
deferred compensation benefits to management and other highly-compensated
employees;

               WHEREAS, the Plan, as amended and restated effective as of
January 1, 2001, and subsequently amended also effective as of January 1, 2001,
was previously approved by the Compensation Committee on behalf of the Board of
Directors of the Company; and

               WHEREAS, the Company desires to amend the Plan further as set
forth below.

               NOW, THEREFORE, BE IT RESOLVED that, effective March 1, 2002, the
Plan is hereby amended, in accordance with Section 9.1 of the Plan, by replacing
Section 10.5 of the Plan with the following new Section 10.5:




"10.5

Nonassignability

.  Prior to payment thereof, no benefit under the Plan shall be assignable or
subject to any manner of alienation, sale, transfer, claims of creditors,
pledge, attachment or encumbrances of any kind, except pursuant to a domestic
relations order awarding benefits to an "alternate payee" (within the meaning of
Section 414(p)(8) of the Internal Revenue Code of 1986, as amended (the "Code"))
that the Administrator determines satisfies the criteria set forth in paragraphs
(1), (2) and (3) of Code Section 414(p) (a "DRO"). Notwithstanding any provision
of the Plan to the contrary, the Plan benefits awarded to an alternate payee
under a DRO shall be paid in a single lump sum to the alternate payee as soon as
administratively practicable following the date the Administrator determines the
order is a DRO."; and


               FURTHER RESOLVED that the appropriate officers of the Company are
hereby authorized and directed to take such steps that in their opinion or the
opinion of legal counsel are necessary or advisable in order to carry out the
intent and purposes of the foregoing resolution.




DIRECTOR



____________________________________
Nicholas J. Camera

Dated: _____________________________